 REDWOOD EMPIRERedwood Empire,Inc.andFreightConstruction,GeneralDrivers,Warehousemen&Helpers,Teamsters Local 287, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen &Helpers of America,AFL-CIO. Case 32-CA-8517August 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 23, 1988, Administrative Law JudgeRoger B. Holmes issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionsand a brief in opposition to the General Counsel'sexceptions and in support of its cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RedwoodEmpire,Inc.,Morgan Hill, California, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.iTheRespondent has excepted to some of the judge's credibility find-ings.TheBoard's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefullyexaminedthe record and find nobasis for reversingthe findings.In adopting the judge's drawing of adverse inferences from the Re-spondent's failure to call its supervisor,James Langjahr,to testify con-cerning certain conversationsinwhich he tookpart,we rely on theBoard's decision inInternationalAutomated Machines,285 NLRB 1122(1987).In adopting the judge's finding that the Respondent interrogated em-ployees in violation of Sec.8(a)(1),MemberCracraftdoes not rely onSunnyvale Medical Center,277 NLRB 1217 (1985).Barbara D. Davison,for the General Counsel.Paul V. Simpson, Esq. (Carr, McClellan, Ingersoll, Thomp-son & Horn),of Burlingame, California, for the Re-spondent.Duane B. Beeson, Esq.andKenneth C. Absalom, Esq.(Beeson,Tayer,Silbert& Bodine),of San Francisco,California, for the Charging Party.DECISIONSTATEMENT OF THE CASE369ROGER B.HOLMES, AdministrativeLaw Judge. TheCharging Party, Freight Construction,General Drivers,Warehousemen&Helpers, TeamstersLocal287, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America,AFL-CIO,filed on 13November 1986 the unfair labor practice charge in thiscase.Iusuallywill refer to the Charging Party in thisdecision as the Union. IThe Regional Director of Region 32 of the NationalLaborRelations Board,who was acting on behalf of theGeneral Counsel of the Board, issued on 20 January 1987the complaint and notice of hearing in this proceeding.The General Counsel alleged that the Respondent, Red-wood Empire, Inc., had engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.Counsel for the General Counsel further amended thecomplaint on thefirst day of thehearing.The Respond-ent filed an answer to the General Counsel's complaint;denied that the Respondent had engaged in the allegedunfair labor practices;and raised an affirmative defense.The Respondent further answered at the hearing theamendments made by the General Counsel. I usually willrefer to the Respondent in this decision as the Employer.I heard the evidence in this proceeding at the hearingwhich was held on 5 days on 11 through 15 May 1987 atSan Jose, California.The time for filing posthearingbriefs was extended to 8 July 1987.Both counsel for the General Counsel and the attorneyfor the Respondent filed posthearing briefs. Thereafter,the Respondent filed on 10 July 1987 a motion to strikefootnote 18 from the General Counsel's brief, and theRespondent also requested that it be awarded one-halfhour in attorney's fees for the preparation of its motion.On 22July 1987 the General Counsel filed an oppositionto the Respondent'smotion and, in addition,the GeneralCounsel simultaneously filed a motion to strike three por-tionsof the Respondent'sposthearing brief.On 10August 1987 I advised the parties that I would rule onboth motions when the decision in this case was pre-pared and issued.Withregard to the Respondent's motion to strike, IfindthatGeneral Counsel'sExhibits 13 and 14, whichare the prehearing statements without exhibits attachedof Roger Burch and AustinVanderhoof,were receivedonly for a limited purpose.Thatpurpose was to comparethe words which are contained in both documents. Thesestatements were not received for any substantive purposeor any other purpose.(See Tr. pp. 325-327.) Ifind thatthe General Counsel's argument that, "Nowhere in eitherBurch's orVanderhoofspre-hearing affidavit is theremention of Burch first discussing the insurance problemswithVanderhoof," and the conclusion the GeneralCounsel urges from that argument are beyond the limitediSubsequent to the hearing in this proceeding,the Teamsters Interna-tionalUnion was readmittedto the AFL-CIO on I November1987. Inaccordance with the Board's decision inYolo Transport,286 NLRB 1087fn 1 (1987),the name of the Charging Party has been amended to reflectthat change296 NLRB No. 49 370DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpurpose for which the documents were received. As in-dicated by the transcript pages cited above, the purposewas to compare the words contained in the documentsand not to look for matters omitted from the documents.Accordingly,Igrant thatpartof theRespondent'smotion to strike footnote 18 of the General Counsel'sposthearing brief.Ideny that part of the Respondent'smotion which requests that it be awarded attorney's fees.I conclude the General Counsel has not engaged in "friv-olous litigation"as that term is used inTiidee Products,194 NLRB 1234(1972). See the Board's decision inAsso-ciacionHospital del Maestro,267 NLRB 237 (1983).Withregard to the General Counsel'smotion to strikethree portions of the Respondent'sposthearing brief, Inote that the Respondent did not oppose the GeneralCounsel'smotion. I grant a portion of the General Coun-sel'smotion set forth in paragraph 1 of that motion be-cause the transcript pages cited by the General Counselshow that Richard Weaver was not involved in thosetwo incidents.Thus,I grant the portion of the motion tostrike the references to Weaver on lines 15, 19, and 24 ofpage 18 of the Respondent's posthearing brief as beingmatters not in the record of the proceeding.For thesame reason,I reach a similar conclusion with regard toparagraph 2 of the General Counsel's motion. The tran-script pages cited by the General Counsel support hermotion as to lines 5 through 8 on page 19 of the Re-spondent's posthearing brief.Igrant the General Coun-sel'smotion set forth in paragraph 2. However,GeneralCounsel's Exhibit 8 did establish that Steven Bennettsigned a union authorization card.I also grant paragraph3 of the General Counsel's motion.The first sentence offootnote 23 on page 34 of the Respondent's posthearingbriefs contains argument which is outside the record.FINDINGSOF FACT AND CONCLUSIONSI. JURISDICTIONThe Employer has been at all times material a Califor-nia corporation with an office and place of business lo-cated in Morgan Hill, California. The Employer is en-gaged in the remanufacturing and nonretail distributionof lumber.During the 12 months preceding the issuanceof the General Counsel's complaint, the Employer pur-chased and received goods or services valued in excessof $50,000 directly from suppliers located outside theState of California.Based upon the pleadings and the evidence presentedin this proceeding, I find that the Employer has been atall times material an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONBased on the pleadings and the evidence presented inthis proceeding, I find that the Union has been at alltimes material a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe findings of fact in this decision are based on cred-ited portions of the testimonyof the11witnesses whotestified at the hearing;on documentary evidence intro-duced by the parties at the hearing;and on stipulationsof fact entered into by the parties.In making credibilityresolutions,Iprimarily considered the demeanor of thewitnesses as they testified at the hearing.I also consid-ered the witnesses'perception,theirmemory,and theirability to relate past events accurately.In addition, I con-sidered the consistencyof thewitnesses'testimony andthe probability of the witnesses'testimony.In creditingcertain portions of the witnesses'accounts,Ihave beenguided by the holding that it is common that a trier offactwill believe some of the testimony of a witness, butnot necessarily believe all of the witness'testimony.NLRB v. Universal Camera Corp.,179 F.2d 749, 754 (2dCir. 1950).In alphabetical order by their last names,the 11 wit-nesseswho testified at the hearing are:George Ander-son, who is a former truckdriver of the Employer and analleged discriminatee;Roger Alan Burch,who is theowner of Pacific States Industries and the president andchief executive officer of the Employer; Jerry Caswell,who is a former truckdriver of the Employer; WilliamGulermovich, who is a former truckdriver of the Em-ployer and an alleged discriminatee;Dawn Hoffman,who is an applicant for employment with the Employer;Dan Naughton,who is general manager of the Employ-er;Ralph Rodriguez-Berriz,who is a business agent ofthe Union;Carlos Santos, who is a former yard managerof the Employer; Austin Vanderhoof, who is executivevicepresdientof the employer; George Vazquez, who isa former truckdriver of the Employer and an alleged dis-criminatee;and Richard Weaver, who is a former truck-driver of the Employerand an alleged discriminatee.A. The Events Prior to1984Roger Burch began in business about 20 years ago as acontractor who performed various odd jobs. After hisfirst yearin business,the net worth ofhis business wasbetween $4000 and $5000.He developed his business intoinstalling residential fencing, and he later went into in-stalling tract fencing.Burch then owned a retail lumberyard;next a remanufacturing plant;then he went into thewholesale lumber business;and next he added a sawmillbusiness.Burch estimated at the hearing that he probablydevoted between 60 hours and 80 hours a week to hisbusinesses over the past 20 years.In 1972 or 1973 and before his business was incorpo-rated, one of Burch's trucks was involved in an injuryaccident. The amount of injury exceeded Burch's insur-ance liability limit.As a result, Burch had to pay be-tween $30,000 and $40,000 plus a portion of the attor-ney's fees out of pocket.Burch's out-of-pocket expensesfrom that accident amounted to between 20 to 25 percentof the net worth of his business. aInOctober 1974 the Employer acquired what isknown as mill number 1 at its Cloverdale facility. Sincethen the Employer has made significant improvements tothe mill. Austin Vanderhoof estimated that the Employer2 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Burch REDWOOD EMPIREhad spent about$25,000 over the last few years in ex-panding that part of the facility.3Around 1976 or 1977 a Teamsters union attempted toorganize the employees of the Employer at the Clover-dale facility,but the union lost the election.Sierra Lumber, one of the companies of Pacific StatesIndustries,has had a collective-bargaining relationshipwith a union for at least 15 years.At the time of thehearing therewere 40 persons employed at SierraLumber.4In 1980 the Employer purchased for approximately$375,000 what is known as the Irvington Trim Line forthe building known as mill number 2 at its Cloverdale fa-cility.The Employer also spent another $75,000 to con-struct the building.The Employer also spent approxi-mately $40,000 for a sawdust collection system and$25,000 foran ammonia treatment plant. 5In 1981 Pacific States Industries became a holdingcompany for several businesses.Burch has been theowner of Pacific States Industries since its inception as aholding company.6Dan Naughton entered the lumber business in 1970.He had a retail lumber yard for a year,and then he wasa partner for 9 years in a redwood specialty moldingsproduct business.InFebruary 1980 Naughton beganworking in a sales capacity for the Employer in Clover-dale.Naughton was hired by Unit Manager Marty 01-hiser.InOctober 1980 at the request of Roger Burch,Naughton relocated to the Employer'sMorgan Hill facil-ity, and he became the sales manager there.Around 1983Naughton was promoted to unit manager of the Employ-er'sMorgan Hill operation.As early as 1983 Burch and Naughton had discussionsconcerning the consolidation of the Employer's truckingoperations.Among the matters they discussed werehaving common inventories of products instead of dupli-cate inventories.At thehearing Naughton said that therehad been a division of sales territories betweenthe Clo-verdale and the Morgan Hill sales operations.Often-times, there had been overlaps in servicing the accountsof the two operations.Naughton explained that the Clo-verdale facility would send less than full truckloads tocustomerswho would have been better serviced bytrucks from theMorgan Hillfacility.He gave as an ex-ample a situation where the Cloverdale facility wouldhave sold two units of lumber to a customer in Salinas,California. Two units of lumber would fill only about 25percent of the capacity of a trailer. Nevertheless,if sucha sale were made, the Cloverdale facility would trans-port that lumber to the Salinas customer,even thoughSalinas was much closer geographically to Morgan Hill.In Naughton's opinion,that situation did not allow theEmployer tooperate itstrucks efficiently.However,Naughton attributed the foregoing situation to the divi-a The foregoing findings are based on credited portions of the testimo-ny of Vanderhoof4 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Burch5 The foregoing findings are based on credited portions of the testimo-ny of Vanderhoof6 The foregoing findings are based on credited portions of the testimo-ny of Burch371sionof the sales territories by the Employer. Naughtondescribed the Employer's salespersons as being jealous oftheir salesterritories.Naughtonsaidthat he and Burchalso discussed suchconcepts as early as 1983 as tohow they could betterutilize the plant, equipment,and inventories.Over a period of 4 or 5 years Naughtonand Burchalso discussedthe "hubconcept" asitwould be appliedto the Employer's trucking operations.Naughtonconsist-ently had favored the idea ofhaving allof the Employ-er's trucking equipment based in onefacility for the pur-poses ofmaintenance,of efficiency, of dispatch, and ofease in servicingthe Employer'scustomers.Naughtonexpressedhis views to Burch, who Naughtonsaid alsoshared those views. Nevertheless, the Employer did notimplement those ideasat that time.?B. The Events in 1984During 1984 certain events in the lumber industry in-volving other companies in the Bay Area influenced theEmployer's consideration of a plan to consolidate theEmployer's operations.During that year Louisiana Pacif-ic closed its distribution facility in Fremont, California,and relocated that company'soperation to Cloverdale.Champion Building Products 1984 closed in its distribu-tion facilityin SantaClara, California, and consolidatedits operations in Reno, Nevada.Capital Lumber Compa-ny began construction of a lumber remanufacturing plantinHealdsburg,California,which is located near Clover-dale in SonomaCounty.Simpson Building Supply closedits operations in Santa Clara inApril1984. Subsequently,in 1985 San Jose Forest Products began establishing alumber remanufacturing facility and yard in theClover-dale area, which facility was completed either later thatyear or early the next year.In 1984 Vanderhoof participated in discussions aboutconsolidatingthe Employer's operations at itsCloverdalefacility.8From June or July 1984 to May or June 1986 CarlosSantos was employed by the Employer as yard manager.Itwas stipulatedthatSantos was a supervisorwithin themeaning of Section 2(11) of the Act during the time ofhis employment by the Employer. The drivers from theEmployer's Cloverdale facility brought trailer loads ofmaterials to the Employer's Morgan Hill facility anddropped the trailers there.Morgan Hill personnel thenreloaded another set of trailers with materials,and theCloverdale drivers delivered those materials to customerson their way back to Cloverdale. According to Santos,during that period of time, it was rare for the Employer'sCloverdale drivers to deliver to customers south ofMorgan Hill. The Cloverdale drivers did that when theMorgan Hill drivers were away from Morgan Hill and acustomer was complaining about not receiving his orderof materials.97The findings of the foregoing paragraphs are based on credited por-tions of the testimony of Naughton.I The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Vanderhoof9 The foregoing findings are based on credited portions of the testimo-ny of Santosand astipulation. 372DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDSantos gave two conflicting accounts of when he hada conversation with Steven Bennett about union activi-ties.Santos first said that conversation took place about6 months after Santos began working for the employer.Because Santos began his employment with the employerin June or July 1984, that would mean the conversationtook place in December 1984 or January 1985. Later onin his testimony, Santos said that the conversation tookplace in the latter part of 1985 or the early part of 1986.If that were true, the conversation would have occurredabout 18 months after Santos began his employment. Ifind his first account of when this conversation occurredismoreprobablebecause Santos expressed it in terms re-lating to the start of his employment, i.e., about 6 monthsafterwards.At the time of their conversation, Santos was the su-pervisor of Bennett. Santos was the yard manager at theEmployer'sMorgan Hill facility at that time. Bennettwas a forklift driver for the Employerat that time. Ben-nett approached Santos one morning at the Employer'sMorgan Hill location. Just those two persons werepresent during their conversation. Bennett told Santosthat the drivers had talked with Bennett the previousnight. Bennett informed Santos that the drivers were get-ting together in order to try to "unionize" the company,and the drivers had tried to get Bennett to sign his nameon a piece of paper which stated that they would acceptthe union at the company. Santos asked Bennett whatBennett wanted Santos to do about it. Bennett repliedthat he would like for Santos to talk to the drivers orSantos to tell management what the drivers were doingbecause Bennett "wanted to be n[o] part of them."10As a result of the foregoing, Santos informedNaughton about what Bennett had told him. Naughtonand Santos then went to see Roger Burch in his office.Just those three persons were present in Burch's officeduring their conversation. Santos said at the hearing thattheir conversation lasted for an hour or an hour and ahalf.Naughton asked Santos to repeat what Santos hadtoldNaughton. Santos did so. Burch asked if that waswhat they were doing. Santos replied yes, and that iswhat Bennett had explained to him. Burch told them:"I'll tell you what . . . [i]f they're going to go throughwith than plan . . . I'll shut down this damn MorganHill operation . . . the truck drivers, and fire them all,and move them up to Cloverdale." Burch added that hewould rather lose money by moving them up there thanhave the yard unionized. Burch said he was not going toallow the Union to go in there no matter what and underany circumstances. Later in his testimony Santos Addedthat Burch also said: "I don't want this shit going on inmy yard." t tSantos stated that "in a roundabout way" Burch andNaughton both indicated to Santos to let the driversknow that the Employer would fire the drivers and shutdown the Morgan Hill operation if the drivers continuedwith this. As a result, Santos believed that he mentionedis The foregoing findings are based on credited portions of the testi-mony of Santos.Bennett did not testify at the hearingi i In his prehearing affidavit Santos used the word"crap" instead of"shit." Santos explained the inconsistency at the hearing by stating thathe had done so because he was giving his affidavit to a lady.the foregoing matters to a truckdriver who he identifiedonly by his first name of George. Santos spoke toGeorge either thatsameday or the next day at work.Santos told George that Burch had found out about theirmeeting,and that Burch had told Santos that Santos wassupposed to relay this to somebodyelse. Santosalso toldGeorge that Burch would either terminate one of thedrivers orterminateall of them if the drivers persisted ingoing to union meetingsand trying to unionize. t 2At the hearingSantosdid not recall that any driversor yard employees were terminated by the Employer fol-lowing the foregoing events. Other than his conversationin Burch's office with Burch and Naughton, Santos didnot have any discussions with anyoneinmanagementabout discontinuing the trucking operation at MorganHill during the entire time of his employment with theEmployer. Santos did not have any discussion withanyone inmanagementabout relocating the trucking op-eration inMorgan Hill to Cloverdale. According toSantos,Burch did not like for the drivers to socialize; toget too close to each other; to talk with each other; andto know where the drivers were going to the next day inorder to prevent the drivers from meeting each other onthe road. Santos described the foregoing practice as a"little game that they used to play."13C. TheEvents in 1985In 1985 the Employer acquired an additional 9 acresadjoining its Cloverdale facility at a cost of approximate-ly $110,000.In 1985 the Employer spent an additional$75,000 to $80,000 to engineer that area for proper drain-age. The Employer also spent$20,000 to asphalt a driv-ing lane off of Highway 101.On 12 February 1985 a meeting of the Employer'supper level management was held.Among other things,Burch talked about the establishment of a remanufactur-ing center for the Employer'swholesale division at theCloverdale facility. Burch also talked about negotiationsfor the purchase of a sawmill,and that he hoped to havethe purchase completedby 30June 1985. Burch in-formed those at the meeting that the Employer had justpurchased 9 acres adjacent to its Cloverdale facility forthe purposes of expansion.Burch said the Employer hadis The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Santos.Burch said at the hearing that he did notrecall ever having a conversation with SantosinwhichBurch toldSantos words to the effectthatBurch did not care how much moneyBurch lest,and Burch would shut down the Employerbefore Burchwould allow theEmployer to go union WhileBurch did not recall theforegoing,he did not specifically deny the account given by SantosNaughton said at the hearing that he did not recall having a conversationconcerning unions with Santos in Burch's office.Ialso haveconsidered the fact thatSantos laterquitworking for theEmployer,and I have considered the reaspns he gave for doing so. In theopinion of Santos, he was requiredto worktoo many hours. He also saidat the hearing that promised raises had not been given to him. Santosthought he had given that additional reason toan NLRBagent whenSantos gave his prehearingaffidavit, butthat reason is not in hisaffidavit.Instead,the other reason givenin his affidavitwas that hehad to com-mute to work in Morgan Hill from Salinas Notwithstanding the forego-ing difference and the differences Santos gave in the date of his conversa-tion with Bennett,I found Santos' version tobe credible.is The foregoing findings are based on credited portions of the testi-mony of Santos REDWOOD EMPIRE373completed the rocking,grading, and engineering fordrainage purposes on those 9 acres.Burch said that the 9acres would be used for the drying of green lumber. Atthe hearing Vanderhoof explained that dry lumber had ahigher value,and that it is used primarily for interiorconstruction.Burch also told those at the meeting that the Employ-er was going to establish a trucking operationat Clover-dale for the purposes of hauling lumber in and out ofCloverdale; that the Employer would establish an impor-tant part of the distribution chain there;and that it was acentralized spot for trucking.While the subject of con-solidating the Employer's trucking operators was dis-cussed at the meeting, there was no discussion as to whatwould happen with regard to the employment of theMorgan Hil truckdrivers.Burch also told those at the meeting that he had con-tacted a person with regard to purchasing tires in bulkfor the Employer's tractors and trailers.Burch said, ifthat program was efficient,itcould be the beginning ofcentralized purchasing for truck and forklift equipment.Respondent's Exhibit 7 is a copy of a portion of theagendafor the 12 February1985 management meeting.The document contains Burch's handwritten notations.14General Counsel'sExhibit 21(a) was prepared in 1985for the Employer's fiscal year 1986, which encompassesthe period of time from 1 April 1985 to 31 March 1986.General Counsel'sExhibit 21(a) contains the mission, ob-jectives,and goals of G & R Lumber Company for theEmployer's fiscal year 1986. G & R Lumber Companywas a division of Redwood Empire at Cloverdale, and ithad an autonomous manager at that time. One of thegoals was to "have one truck and trailer operational forLCL deliveries by April 15, 1985. Evaluate Cloverdaleas a hub for truck operations."Another one of the goalswas to "study potential centralized maintenance facilityat Cloverdale....1115General Counsel's Exhibit 21(f) is a copy of the Em-ployer's 1986 pro forma business plan. The date on thedocument should be 1 April 1985.16Respondent's Exhibit 8 is a copy of a document enti-tled "Pacific States Industries Fiscal Plan 1986." It wasprepared in February and March 1985. Among otherthings, the document refers under the heading "Expandand exhance existing facilities"to the 9 acres which wereto be added at Cloverdale; the purchase of a truck for G& R Lumber;the 18,000-foot warehouse which was anaddition at G & R Lumber;and a sawmill to be estab-lishedwithin 18 months and to process 15 million to 20million feet of lumber a year.17In February 1985 Richard Weaver began working forthe Employer as a truckdriver at the Morgan Hill facili-ty.He was hired by James Langjahr and Naughton. Hisstarting rate of pay was $7.10 an hour. Weaver receiveda 35-cent-an-hour raise 1 year and 2 months later. Noth-ing was saidtoWeaverto indicatethat the jobwas tem-14 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Vanderhoof and on documentary evidence.15 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof and on documentary evidence.16 The foregoing findings are based on documentary evidence.17 The foregoing findings are based on documentary evidence.porary.Weaver was told that the job would continue aslong as Weaver did a good job. He also was told that thewould have a profit-sharing plan after 4 years. Weaverdelivered lumber from the Employer'sMorgan Hill facil-ity as far south as Los Angeles.WhileWeaver was employed by the Employer, thetruck he drove required routine maintenance.Occasion-ally,Weaver himself did that maintenance.In addition,maintenance was done at Coast Counties in San Jose andGilroy EquipmentRental inGilroy, California. On oneoccasion Weaver was at the Employer's Cloverdale facil-ity, and he was waiting for a load. With the help of amechanic named Pat,Weaver changed the oil in histruck. 18InMarch 1985 George Anderson began working forthe Employer as a truckdriver.He was hired by Lang-jahr at the rate of pay of $7.10 an hour. During Ander-son's employment by the Employer, he delivered lumberas far south as the Los Angeles area.While Anderson was employed by the Employer, thetruck which he drove needed minor repairs.Andersondid some repairs,but usually Coast Counties in San Josedid the major repairs.Rountine maintenance originallywas done by Bennett.Afterwards, a maintenance compa-ny performed that work.The subject of wages was a source of concern to thedrivers and the yard employees during the time that An-derson worked for the Employer. He knew of driverswho had quit working for the Employer because thedrivers were unhappy with their wages." eDuring 1985 there were a couple of meetings withNaughton,Langjahr, and Santos regarding plans for1986 at the Morgan Hill facility.Sometimes Vanderhoofalso was present. There was no discussion with Santos atthosemeetings about closing down the trucking oper-ation at Morgan Hill. They talked about adding moretrucks to the Morgan Hill fleet and having to hire moreindividuals. Santos recalled that Vanderhoof said that theEmployer had purchased four new trucks. Three ofthose trucks would be added to the Morgan Hill fleet,and one truck was to be added to the Cloverdale fleet.20Around June or July 1985 Santos was present whenJames Langjahr, the dispatcher and a statutory supervi-sor,asked someone about establishing a maintenanceshop at the Employer's Morgan Hill location.Santos saidat the hearing that he did not know who the other indi-vidualwas, but Santos believed that individual wasNaughton.Santos said the person replied to Langjahrthat it would be more feasible to have the maintenanceshop at Morgan Hill because there were so many trucksthere and not enough trucks at Cloverdale.21In July 1985 Weaver participated in drafting a letter tothe Employer.A meeting was held at his house on a Sat-urday for that purpose. The letter asked for more money18 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Weaver19 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Anderson40 The foregoing findings are based on credited portions of the testi-mony of Santos.21 The foregoing findings are based on credited portions of the testi-mony of Santos. Langjahr did not testify at the hearing. 374DECISIONS OF THENATIONALLABOR RELATIONS BOARDand benefits for the drivers. All the Employer's driversat that time signed the letter.On a Monday or a Tuesday after the letter had beendrafted,Weaver had a conversation with Naughton inNaughton's office.Langjahr also was present.NaughtoncalledWeaver into his office,and Naughton indicatedthat he thought that Weaver had passed a letter aroundon company time.Naughton toldWeaver that theywould not stand for talking union or for getting up aletter of that sort on company time.Naughton also toldWeaver that Weaver would not get any more moneythan he was receiving then and especially becauseWeaver had been working for the Employer only 5 or 6months at that point in time.Naughton then told Weaver"There's the door." Weaver asked Naughton if he wasfired.Naughton replied that it was up to Weaver wheth-erWeaver wanted to quit or to not do so.At a company picnic in July 1985 in Cloverdale,Weaver had a conversation with Langjahr. George An-derson alsowas present during that conversation.Weaver aksed Langjahr if it was possible for Weaver totransfer to Cloverdale if they ever needed another driverinCloverdale.Langjahr replied that"itmight be possi-ble."Weaver said he would be willing to move to Clo-verdale, and his wife would be willing to relocate to theSanta Rosa branch of the bank for which she worked.22In 1985 the Employer purchased sawmill equipmentfor its Cloverdale facility.The equipment was receivedat Cloverdale in the late summer of 1985.During the late winter months of 1985 work on thematerial storage area at the Employer's Cloverdale facili-ty was completed.23D. The Events in 1986 Prior to November1986Either in January 1986 or late February 1986, Weaverhad a conversation with Naughton in Naughton's office.Langjahr also was present.Langjahr was the one whocalledWeaver into the office. Naughton had received aletter in the mail which the truckdrivers had drafted andsigned in July 1985.Naughton asked Weaver if Weaverhad anything to do with the letter,and whether Weaverhad sent it.Weaver told Naughton that he had not sentit,and he informed Naughton that Jerry Caswell hadsent the letter.Naughton asked Weaver how he knewthat.Weaver replied that he knew that Caswell had theletter in his possession;thatWeaver had talked to Cas-well; and that Caswell had told Weaver that Caswell hadsent the letter to Naughton,Naughton then told Weaverthat, if anything like this ever happened,Burch wouldshut the place down.2422 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Weaver23 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Vanderhoof24 The foregoing findings are based on credited portions of the testi-mony of Weaver. Naughton acknowledged that he had received a letterfrom the Morgan Hill truckdrivers concerning the need for improvementin their wages, hours, and working conditions. However, Naughton be-lieved he received the letter in August or September 1986. In Naughton'sversion,he asked separately Langjahr and employee John Gobeille ifeach one knew anything about the letter,and each one indicated that hedid not As indicated above,I have credited Weaver's accountAnderson had signed a letter to the Employer con-cerning the employees'wages and working conditions.Anderson had been present at the meeting when theletterwas prepared.Sometime later Langjahr told An-derson that he would tell Anderson something, but ifAndersonsaidanything, Langjahr would deny it. ThenLangjahr told Anderson that, if anyone ever tried to getthe Union in or a raise,Burch would not stand for it.Langjahr told Anderson that Burch would go to anyextent to keep the Union out.25During the latter part of January 1986 the Employerwas able to increase its insurance coveragefor bodilyinjury and property damage from$300,000 to$1million.Burch, however, was not happy with those insurancelimits.Nonetheless,from January to November 1986, theEmployer did not have umbrella insurance coverage forliability purposes on its trucks.26Pacific States Industries is a holding company for fivedifferent corporations.Respondent'sExhibit 4 is an orga-nizational chart of Pacific States Industries,Inc. and itsfive subsidiary corporations.Respondent'sExhibit 5 liststhe nature of thebusinessof each of the five corpora-tions as of 1986. The document indicates:RedwoodEmpire, Inc., sawmill,remanufacturing and wholesaledistribution;Sierra Lumber, Inc., specialty,constructing,wholesale, retail,and contractor;Empire Lumpire, Inc.,contractor,wholesale, and retail; Sierra Fence, Inc., spe-cialtyconstruction,contractor and retail; and PacificStates Development,property management and develop-ment.Respondent's Exhibit 6 lists the names and positions ofthe corporate officers of Pacific States Industries and itsfive subsidiary corporations.Thatdocument was pre-pared in April 1986. There had been no changes sincethen up to the time of the hearing.Pacific States Industries is headquartered atMorganHill. Burch's office also is located at the Morgan Hill fa-cility.Burch spends approximately 10 percent of his timeat the Morgan Hill facility, and he spends at least 30 per-cent of his time in the Cloverdale area.Burch owns 100percent of the stock of Pacific States Industries.Withregard to the other five corporations,Burch owns 100percent of the stock of Redwood Empire, EmpireLumber, and Pacific Development. Burch owns 85 per-cent of the stock of Sierra Lumber and Sierra Fence.The consolidated gross volume of sales for all of thePacific States Industries companies was approximately$37 million in fiscal 1986. At the hearing Vanderhoof es-timated that the gross volume of sales would be approxi-mately$40 million for fiscal 1987. The gross sales vol-umes for each of the five corporations in fiscal 1986were:Redwood Empire, approximately$17 million; Pa-cificStatesDevelopment,approximately $4million;Sierra Fence, approximately$3million; Sierra Lumber,approximately $8 million;and Empire Lumber, approxi-mately$5 million.27as The foregoing findings are based on credited portions of the testi-mony of Anderson Langjahr did not testify at the hearing.26 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.87 The findings of the foregoing paragraphs are based on credited por-tions of the testimony of Vanderhoof and on documentary evidence. REDWOOD EMPIREOn 12 February1986 the annual management meetingof PacificStates Industries began in Mexico.The meet-ing lastedfor 7days.Only theupper level managementpersonnel attended.At themeeting the consolidation ofoperations was discussed.Burch said that he wanted theinventories at the Morgan Hill and Cloverdale facilitiesto be consolidated by the end of the first quarter of fiscal1987. Burch also said that he wanted the inventory to beunder one management.Burch toldthe meeting that hewanted to eliminate the duplication of items and to elimi-nate the poor rotation of stock in certain items.With regard to the Employer, Burch told the meetingthat he wanted to consolidate the trucking operations inCloverdale.He said he wanted to eliminate any confu-sion as to where the trucks would be departing from; asto what mills the trucks would haul from; and as to whatcustomers would be serviced by certain trucks. Burchsaid he wanted to improve the efficiency of maintenanceand to try to reduce the trucking operations in generalbetween Morgan Hill and Cloverdale.Burch discussed the upcoming production whichwouldbe generatedby the Employer's sawmill and theneed for a consolidated effort to move that production.He discussed the scheduling of incoming logs and howthatwould have an effect on the trucking operations.Burch also discussed territorial boundaries and invento-ries.In the opinion of Vanderhoof,Burch felt that thetrucks were a minor part of the consolidation efforts.A timetable for the consolidation of the trucking oper-ationswas to be sometime duringfiscal year 1987. Thehope was that the consolidation of the employer's truck-ing operations would occur sometime between the end ofthe first quarter of fiscal 1987, when it was hoped thatthe inventories would be consolidated,and the end ofthe second quarter of fiscal 1987, when it was hoped thatthe sawmill would be on line. However, Vanderhoof saidthat the foregoing expectations were not expressly dis-cussed at the management meeting, but that Burch diddiscuss them with Vanderhoof later. The Employer'sfiscalyear 1987 was from1April1986 through 31March 1987. Burch did not say that the consolidation ofthe trucking operations would result in the firing of theMorgan Hill drivers.Therewas no discussion at themanagement meeting about terminating the Morgan Hilldrivers. a 8At thehearing Naughton said that he did not envisionthat the Morgan Hill drivers would be transferred toCloverdale because that had not been the Employer'spolicy to transfer hourly employees from one location toanother location except in rare instances. Naughton esti-mated at the hearing that the distance between the Em-ployer'sMorgan Hill facility and the Employer's Clover-dale facility was approximately 225 miles.At the 1986managementmeetingBurch toldNaughton and Marty Olhiser, who was unit manager atG & R Lumber in Cloverdale, that the trucks would beconsolidated by the end of the fiscal year, and that theyshould start planning for that. The fiscal year Burch wasreferring to was the Employer's 1987 fiscal year. In the28 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Vanderhoof.375opinion of Naughton,the Employer's trucking operationwas a minor subject of discussion at the managementmeeting in terms of the amount of time spent talkingabout it.General Counsel'sExhibit 21 contains some handwrit-ten notes made by Naughton.Naughton explained hishandwritten notation regarding item 8 on the pageheaded "Territories." The itemreads:"LCL Trucking-distribution of such."Naughton said at the hearing thathis notation meant that he had proved that the sales andoperational processes at theMorgan Hill facility hadbeen successful,and that his intention was to be morecooperative towards the Cloverdale facility in achievingitsgoals, and to assistthat facility tobe successful re-gardless of the cost to the profit-and-loss statement of theMorgan Hill facility.General Counsel'sExhibit 21(c) is a copy of a docu-ment entitled "1987 Pro Forma Business Plan." It isdated1April1986. Item 6 on page 5 of General Coun-sel'sExhibit 21(c) states:"6 Yard Managerand TrafficManager to be responsible to perform within budgetguidelines 4/1/86 a.Centralize truck operations andtruck dispatching."Naughton explained at the hearing that the date"4/1/86" meant that the process of performing withinbudget guidelines would begin on the first day of the1987 fiscal year.Naughton further explained at the hear-ing that the reference to centralizing the truck operationsand dispatching meant that the trucks would be central-ized at the Cloverdale facility and that the truck dis-patching would be consolidated.At that time Naughtonsaid there were seven trucks located at the Morgan Hillfacility and three Morgan Hill trucks located at Clover-dale.2 sGeneralCounsel'sExhibit 21(b) is a copy of theagenda for discussion at the annual management meetingwhich was held beginning on 12 February 1986. Thefirst item for discussion was a change in the Employer'sname.Among other things, the notes of the discussionindicate that G & R Lumber Company would change itsname to Redwood Empire Inc., a division of PacificStates Industriesby 1 June 1986. Thenotes also indicatethat a committee was established to expedite the transi-tion;to hire a consultant to help in the transition;to havea budget of$25,000; and to have as a theme of theproject to promote one company.30General Counsel's Exhibit 21(d) is a copy of the Em-ployer's "Operating Plan" for its fiscal year1987.Thefirst objective listed on the document was "to change thename of G & R Lumber to Redwood Empire, Inc."General Counsel's Exhibit 21(g) is a copy of the Em-ployer'smission,objective,and goals for its fiscal year1987. Among other things, a listed goal of the Employerwas to "establish centralized vehicle maintenancefacilityat Cloverdale by 6/86."Respondent's Exhibit 12 is a copy of a document enti-tled, "Pacific States Industries Fiscal Plan 1987 Mission,Goals, and Objectives." Among other things, one of the29 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Naughton and on documentary evidence30 The foregoing findings are based on documentary evidence 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgoals for fiscal 1987 was to"consolidate efforts to devel-op advertising introduction plan of new name for G & RLumber to Redwood Empire."'In February 1986 the Employer began installing a ma-chine shop at its Cloverdale facility.That project wascompleted in May 1986. Vanderhoof estimated that theEmployer had spent about $100,000 for the lathe, drills,and other machine shop items.Prior to that time, theEmployer did not have a machine shop at either Clover-dale or Morgan Hill. In February 1986 the Employeralso began the erection of a sawmill at its Cloverdale fa-cility.The total cost for the purchase of the sawmillequipment;the transportation of that equipment to Clo-verdale;the engineering,and the construction of thesawmill was in excess of $1.1 million.The building of thesawmill at Cloverdale was completed for the most partin September 1986, but it was not fully operational untilabout mid-March 1987. At the time of the hearing only ametal shed remained to be constructed.32The Employer purchased some of the lumber that itused in its business from lumber mills other than its own.Those mills primarily were located in Northern Califor-nia.Most of the time the Employer transported thelumber it bought from those mills either to its Cloverdalefacility or itsMorgan Hill facility. On occasion the Em-ployer used subhaulers to transport the lumber to its fa-cilities.In addition,sometimes the mills delivered thelumber directly to the Employer either at the Employ-er'sCloverdale facility or its Morgan Hill facility. Also,Cloverdale drivers transported lumber from the Employ-er'sCloverdale facility to the Employer'sMorgan Hillfacility.33In June 1986 a cab of a truck needed to be repaired.Naughton went to Sacramento to pick up some newtractors.While he was there, Naughton had a discussionwith the service manager.Naughton told the servicemanager about the cab which needed to be repaired. Theservicemanager told Naughton that they could notrepair a cab in that condition.The service manager alsotold Naughton that it would cost approximately$20,000to replace the cab.Later in June 1986 Nolan SchweikeltoldNaughton the repair work would cost between$1800 and $2000.34About July 1986 the maintenance facility at Cloverdalebecame operational.Morgan Hill did not have a mainte-nance facility for trucks.35In July 1986 an aerial photograph was taken of theEmployer'sMorgan Hill facility.Respondent'sExhibit10 is that color photograph. The area marked"X" repre-sents a newly asphalted area. That area was improved in81 The findings in the foregoing paragraphs are based on documentaryevidence.32 The findings in the foregoing paragraph are based on credited por-tions of the testimony of Vanderhoof.88 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.e4 The conversations were not received for the truth of the matters as-serted by th.: out-of-courts declarantsThe foregoing findings are basedon credited portions of the testimony of Naughton.ss The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.November or December 1986 to improve the layout ofthe lumber storage area.36On 10 July 1986 George Vazquez began working fortheEmployer as a truckdriver.He was paid on anhourly basis.Vazquez started at $7.10 anhour.At thetime he was hired, Langjahr told Vazquez that therewould be no firingor layoffsinVazquez'job, and thatlater on there would be some big benefits like profitsharing.No one in management told Vazquez that thetrucking operation at Morgan Hill might be discontin-ued.S7At the end of August 1986 Weaver accompanied Van-derhoof,Naughton,and Langjahr to Sacramento inorder to pick up some new trucks.Theywent to Sacre-mento by airplane.Tom Tuttlewas the pilot. Duringthat tripWeaver had a conversation with Langjahr. Justthose two persons were present at the time of their con-versation.Weaver asked Langjahr why the trucks wereregistered in the nameof G & RLumber in Cloverdale.Langjahr repliedtheywere doing that in order to save1-percent sales tax. At the hearing Weaver explained thatthe sales tax rate was 6 percent in Cloverdaleand 7 per-cent in Morgan Hill.38A few months before 12 November 1986, Andersonhad a conversation with Bennett regarding the Union.No one else was present.Anderson was not certain atthe hearing whether his conversation with Bennett wasbefore or after Bennett became the Employer's yardforeman. Bennett was loading,and Anderson was tyingdown the load during their conversation.Anderson toldBennett that there had been talk about talking to theUnion.Bennett said that he had heard rumors that, if aunion ever came in there, Burch would just shut theplace down.39In September 1986 William Gulermovich began work-ing for the Employer as a truckdriver at $7.10 an hour.He was hired by Langjahr.Nothing was said to Guler-movich about his being hired for a temporary position.40Respondent'sExhibit 16 is a copy of a letter dated 18November 1986 from the marketing manager of Fire-man's Fund Insurance CompaniestoVanderhoof. Theletter confirmed that the Employer's insurance policywould expire on 1 October 1986, but that Fireman'sFund would extend the policy until 1 November 1986 atthe reduced limits of $100,000 property and $300,000combined single limit. Burch wrote a note to Vander-hoof on that letter. The note stated:"Thiswon't work.Trucks create too much exposure."Burch drew a linefrom his note to the"reduced limits" portion of the Fire-man's Fund letter.At thehearing Vanderhoof said he was keeping upwiththe insurance coverage problem on a daily basis,86 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof and on documentary evidence37 The foregoing findings are based on credited portions of the testi-mony of Vazquez.38 The foregoing findings are based on credited portions of the testi-mony of Weaver88 The foregoing findings aie based on credited portions of the testi-mony of Anderson Bennett did not testify at the hearing.40 The foregoing findings are based on credited portions of the testi-mony of Gulermovich REDWOOD EMPIRE377and he was keeping Burch informed daily of develop-ments.In the opinion of Vanderhoof,the matter of insur-ance coverage was "a big issue"with Burch.In the opin-ion ofVanderhoof,having insurance coverage is veryimportant to the Employer.In the opinion of Vander-hoof, it would not make good business sense to operatethe Employer's vehicles without insurance coverage. Todo so would subject the Employer to tremendous liabil-ity in the event of accidents.Vanderhoof said at the hearing that he had attemptedto obtain$10 million umbrella coverage for the Employ-er, but he had been unable to do so.None of the insur-ance brokers he spoke with would submit a quote toVanderhoof for a $10 million insurance policy. The in-surance brokers informed Vanderhoof that the excessmarket for umbrella coverage"had all but dried Up' 1141General Counsel'sExhibit 18 is a copy of a summaryof accidents and claims against the Employer from 1983through 1986.It shows seven such claims in that 3-yearperiod.Only one of those accidents involved a MorganHill driver. The Morgan Hill driver was Weaver. Nodamage was done, and the Employer did not have anyliability insofar as Vanderhoof knew.Three accidents in-volved Cloverdale driver TedBabcock.42In early October 1986 Burch offered the position ofgeneralmanager to Naughton.Naughton described thebusiness purpose of that job to be to consolidate both G& R Lumber in Cloverdale and Redwood Empire inMorgan Hill under one manager.Naughton said at thehearing that he and Burch had believed for many yearsthat it would better serve the Employer's interest if bothoperations were merged.43Prior to the transfer of the trucking operations on 12November 1986, the yard employees at Morgan Hill re-ported to Steven Bennett, who was their immediate su-pervisor.The truckdrivers'immediate supervisor wasLangjahr.In the opinion of Naughton,the truckdrivershad at the most one-half hour a day contact with theyard employees. The yard employees operated forkliftsto unload material off the trucks. The truckdriversassist-ed in loading and unloading material either onor off thetrucks. The yard employees did not fill in for the truck-drivers.A truckdriver could on occasion work in theyard if his truckwas inthe shop. If a yard employee hada Class I license, he could move trucks around in theyard.A Class I license was not required for yard em-ployees, but it was required for truckdrivers.In the opin-ion of Naughton, different skills are required to drive theEmployer's trucks than are required to operate the Em-ployer's forklifts.44The fringe benefits of the yard employees and thetruckdriverswere the same.45RalphMeyer is a truckdriver based in Cloverdale.Meyer never worked at the Employer'sMorgan Hill fa-cility.However, the Employer carried Meyer on thebooks of Redwood Empire for accounting purposes. Atsome point in time, Meyer was transferred to the G & RLumber books.46Jim Moore formerly was a driver for the Employer.His employment ended 1 or 2 weeks before early No-vember 1986.47Prior to 12 November 1986, the drivers who were sta-tioned at the Employer's Cloverdale facility were: TedBabcock; Chuck Doyle; Garret Farris; and John Go-beille.Farris was hired 11 November 1986. Those driv-ers were dispatched from the Morgan Hill facility.48Just before Halloween in October 1986, Dawn Hoff-man submitted an application for employment with theEmployer. At the time she submitted her application tothe Employer,she was asked for a copy of her driverslicense and her medical card.Hoffman is the fiance ofGulermovich.49General Counsel'sExhibit 15 is a copy of a newspaperwant ad.The Employerplaced the want ad in the SanJoseMercury News beginning on 29 October 1986 andto run in the newspaper for 12 days or until canceled.S°The want ad stated:TRUCKDRIVER: Year around employment.Medical/Dental/Life insurance available.Class I li-cense requiredand 5 yearsormore experience.Lumber experience helpful.DMV printout re-quired.Inquire atRedwood Empire, 10 MadroneAvenue,Morgan Hill,CA 95037. M-F 9-5 p.m.E. The Events on 2 November 1986On 2 November 1986 Burch spoke with Vanderhoof atVanderhoof's home. Vanderhoof reviewed with Burchthe comparative quotes that Vanderhoof had obtainedfrom two insurance companies.Vanderhoof outlined toBurch what Vanderhoof considered to be "the plusesand the minuses of each of the quotes."Burch askedVanderhooffor some informationthatBurch wantedclarifiedwith regard to the quotes and the conditions.Vanderhoof informed Burch that the Employer's liabilityinsurance had expired as of 1 November 1986, and thatthe Employerhad no insurance coverage at that time.Vanderhoof also informed Burch on 2 November 1986that Vanderhoof had not been able to obtain a quote ona $10 million umbrella insurancepolicy.Burch became upset because the Employer's businessdid not have any liability insurance coverage at thatpoint in time.Burch instructedVanderhoofto put to-gether the best deal he could and to get it in place.41 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Vanderhoof and on documentary evidence42 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof and on documentary evidence4s The foregoing findings are based on credited portions of the testi-mony of Naughton44 The foregoing findings are based on credited portions of the testi-mony of Naughton4s The foregoing finding is based on a stipulation by the parties46 The foregoing findings are based on credited portions of the testi-mony of Naughton47 The foregoing findings are based on credited portions of the testi-mony of Anderson49 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof49 The foregoing findings are based on credited portions of the testi-mony of Hoffman.so The foregoing findings are based on a stipulation and on documenta-ry evidence. 378DECISIONS OF THENATIONALLABOR RELATIONS BOARDBurch toldVanderhoofthat he wanted a $10 millionminimum liability insurance policy for the Employer.AlthoughVanderhoof had been working on securinginsurance coverage off and on for a period of a year,Vanderhoofdid not receive the last quote from an insur-ance company until31October1986.At the hearingVanderhoof explained that the Employer had beenunable to meet several of the insurance companies' re-quirements with regard to Pacific States Industries' con-struction operations.At thehearing Burch said that he was familiar with li-ability risks associated with truck accidents.51For the purpose of illustrating that Burch's desire for$10 million insurance coverage was not unfounded or un-warranted,the Respondent introduced two reports fromJuryVerdictsWeekly,Volume 30. Respondent'sExhibit29 reports a jury verdict in the amount of$8million in-volving a truck and auto accident.Respondent'sExhibit30 reports a settlement in the amount of $11 million in-volving a truck and auto accident.The parties stipulatedthat there are settlements for lesser amounts of moneyreported in the same volume ofJury VerdictsWeekly.52F. The Events on 3 November 1986On 3 November 1986 Vanderhoof obtained an insur-ance policy with Liberty Mutual Insurance Company.The policy included a $5 million umbrella policy. Interms of coverage,the Liberty Mutual policy was betterfor the Employer than the Fireman'sFund policy hadbeen.Vanderhoof signed the Liberty Mutual policy on 3November 1986. That policy was retroactive to 1 No-vember 1986.Respondent'sExhibit 18 is a copy of the business autopolicy issued by Liberty Mutual Insurance Company toPacific States Industries for liability insurance in theamount of $1 million per accident or loss to cover theEmployer's trucks and trailers. The policy period wasfrom 1 November 1986 to 1 January 1987. Vanderhoofsaid at the hearing that the policy was extended for aperiod from 1 January 1987 to 1 January 1988.Respondent's Exhibit 19 is a copy of Pacific States In-dustries'umbrella excess liability coverage with LibertyMutual Insurance Company in the amount of $5 million.The policy period is from 1 January 1987 to 1 January1988.Vanderhoof said that previously there was a simi-lar policy from 1 November 1986 to 1 January 1987.53Hoffman did not give the specific date of her inter-view with Langjahr, but I find that it was on Monday, 3November 1986, based on their conversation as describedbelow.The reference to the truck being ready at the endof the week and the end of the week being 7 November1986 indicate that her interview with Langjahr occurredon 3 November 1986.Hoffman had an interview with Langjahr in the coffeeroom at the Employer'smain building in Morgan Hill.5' The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Burch and Vanderhoof62 The foregoing findings are based on documentary evidence and on astipulation.63 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Vanderhoof and on documentary evidence.JustHoffman and Langjahr were present during theinterview.Langjahr informed Hoffman that he had called most ofthe numbers on her application,and that everything was"A-okay."Langjahr told Hoffman that she was the firstin line for the job.Hoffman replied that was really good.Langjahr asked if she had any lumber experience. Hoff-man replied that she had been in logging at one time,and that she had driven a log truck.Langjahr respondedthatwould be a great asset to the Employer to knowhow to tie down logs.Hoffman asked Langjahr about the wages.Langjahrsaid that most of his drivers received$7 or $7.10 anhour, but that Hoffman would be on the night run fromMorgan Hill to Cloverdale,so she would receive $9 anhour.Langjahr explained to her, because she would beworking only 8 hours a day, the extra $2 an hour wouldcompensate her for all the hours the other drivers re-ceived.Hoffman replied that was great.Langjahr com-mented that Hoffman lived in Santa Nella, and that wasa long way to commute to work.Hoffman replied that, ifLangjahr gave her a job,she was going to relocate toMorgan Hill or to San Jose.Langjahr said that wasgreat.At the hearing,Hoffman said that Santa Nella waslocated near Los Banos,California.Langjahr informedHoffman that a truck was broken down,and that itwould be the end of the week before that truck wouldbe ready to go.Itwas a couple of days later when Langjahr askedHoffman for a copy of her DMV record.Langjahr thenwent over it with her.At the hearing Hoffman describedher record as being"basically a clean record."Langjahr spoke with Hoffman "just about every day"that week either on the telephone or in person.Langjahrtold Hoffman that the truck was still broken and for herto call him on Friday, 7 November 1986. He also toldher that he was glad to know she was interested in thejob.54G. The Events on 4 November 1986On 4 November 1986 Burch was en route from Cali-fornia to Hawaii.While he was en route to Hawaii,Burch made the decision to close down the trucking op-eration atMorgan Hill and to move the Employer'strucks to Cloverdale.Burch testified that he knew nothing about the Union'sorganizational campaign when Burch made the decisiontomove the trucks from Morgan Hill to Cloverdale.Burch said he first learned of the Union's organizingcampaign on 11 November 1986 from Naughton. 65H. The Events on 5 November 1986On 5 November 1986 Burch was in Hawaii.He tele-phoned Vanderhoof and discussed five to seven ques-tionsBurch had with regard to the employer'soper-64 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Hoffman. Langjahr did not testify at the hear-ing.ss The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Burch REDWOOD EMPIRE379ations.Then Burch asked Vanderhoof whether Vander-hoof had been able to get a binder for at least a $10 mil-lionminimum liability insurance policy.Vanderhoof re-plied that he had received a binder for$5million, but itwas conditional on the Employer's switching over itsworkmen'scompensation insurance.Burch was furiousabout the condition because the Employer previouslyhad received dividends in six-figure amounts from StateCompensation for the past 2 years.Burch felt that "byhaving that gun held at our head,thatwe would losethat benefit."Burch told Vanderhoof that he had made adecisionwhile Burch was en route to Hawaii to shutdown the trucks in Morgan Hill and transfer the truckstoCloverdale in order to lower his risk and so thatBurch would have that as an advantage in future deal-ings with any insurance company.Burch said that withinthe next renewal period,he would not have to do busi-ness with Liberty Mutual,and "in my opinion,itwas abunch of bullshit that was going on, and I wasn'thappyabout it one damn bit."Burch then asked to speak with Naughton. BurchaskedNaughton about Burch'searlieroffer to moveNaughton to the position of general manager of the Em-ployer.Naughton accepted Burch's offer.Burch thankedNaughton for accepting the position.Burch toldNaughton that he would be responsible for the Employ-er's sales efforts at Morgan Hill, Cloverdale, and Minne-apolis, and ultimately Naughton would be responsible formoving the production from the sawmill in Cloverdaleand the sawmill in Philo if that transaction occurred.Burch also told Naughton that Burch wanted to shutdown the trucks in Morgan Hill and transfer the trucksto Cloverdale.Burch said he expected Naughton to takecare of that assignment within 1 week and to accomplishthat in a discreet manner and in keeping with past com-pany policies.Burch told Naughton not to discuss thatmatter with anyone except Vanderhoof.56Respondent's Exhibit 28 is a copy of a telephone billfrom HawaiianTelephone.It shows a telephone call wasmade at 9:43 a.m.Hawaiian time on 5 November 1986.57In the opinion of Vanderhoof,Burch is very dominentin his management style.Vanderhoof was of the opinionthat Burch is aggressive in implementing his decisions,and oftentimes Burch is abrupt in his decision-makingand in some of his statements.Although they earlier haddiscussed the consolidation of the trucks, Vanderhoofwas surprised that the event would be triggered by theinsurance problem.Prior to 5 November 1986 Burch and Vanderhoof haddiscussed insurance coverage for the Employer's trucks.Vanderhoof said that the zone that Morgan Hill was infor domiciling vehicles is a higher risk zone than theCloverdale zone.Burch and Vanderhoof understood thatthe Employer's insurance costs would be reduced. Van-derhoof said Burch had a theory that, if the trucks couldbe domiciled in one location and monitored on a consoli-dated basis, the Employer could present a better pictureto the insurance company regarding the Employer's useand safety record of the trucks.In the opinion of Vanderhoof, it was not out of char-acter for Burch to decide to have the Morgan Hill trucksmoved to Cloverdale within 1 week. Vanderhoof gavetwo examples of other actions by Burch.Vanderhoofsaid that in April 1980 Burch had told Vanderhoof thatBurch was no longer satisfied with the performance ofthe Employer'sElk Grove facility, and Burch was goingto shut down that facility the following Friday. Vander-hoof said that did happen and that 12 to 14 employeeswere terminated without any advance notice.None ofthe three or four truckdrivers there were offered trans-fers to other locations of the Employer's business. Therewas no union organizing drive going on atElk Grove atthat point in time.InAugust 1984 Burch had told Vanderhoof thatBurch was unhappy with the manager and the operatingresults at the Employer's remanufacturing facility at Ho-pland, and that Burch was going there to shut the placedown.Burch did the foregoing within a couple of days,and he terminated approximately 25 employees therewithout any advance notice.The Employer's Cloverdale facility took over the jobfunctions previously performed at Hopland, and the em-ployees who had been engaged in remanufacturing workwere offered jobs at Cloverdale. VanderhoofexplainedthatHopland is about 20 miles north of Cloverdale.Some of those employees previously had worked for theEmployer at Cloverdale, and they had been transferredby the Employer to the Hopland facility.Some of themlive in Cloverdale and commuted from Cloverdale toHopland.Vanderhoof said at the hearing that there wasno union organizingactivityat Hopland at the time.Vanderhoof also said at the hearing that it was theEmployer's policy to terminate employees immediatelyand without notice.Vanderhoof said the reason was thatan employee's value to the Employer was "severely di-minished"once an employee became aware that he wasgoing to be terminated.68In the opinion of Naughton,Burch's instructions tohim were consistent with Burch'smanagerial style, andnot giving advance notice to anyone prevented creatinganxiety on the part of the sales force as to the Employ-er's ability to keep its delivery commitments to custom-ers.Naughton said at the hearing that the timing ofBurch's informing him to move the trucks the next weektook Naughton off guard.However, Naughton did notquestion Burch because Naughton believed he could tell,based on his knowing Burch for 7 years in a managementposition,that that was not a time to question Burch. Inthe opinion of Naughton,Burch spoke in an angry voice.Naughton said he did not know what the Employer's in-surance situation was at that time because that was notan area of his responsibility.AfterspeakingwithBurchon the telephone,Naughton asked Vanderhoof if Burch had discussed withse The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Burch,Vanderhoof,and Naughton.sa The findings in the foregoing paragraphs are based on credited por-57The foregoing findings are based on documentary evidence.tions of the testimony of Vanderhoof. 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhim the transfer of the trucks to Cloverdale.Vanderhoofsaid yes. 59On 5 November 1986 a drivers' meeting was held atthe Morgan Hill facility.Langjahr, the truckdrivers fromtheMorgan Hill facility,and two truckdriversfrom Clo-verdale were present.The meeting was held in Burch'soffice.Langjahr told the employees that all of themknew what had happened to Jim Moore.Langjahr thentalkedwith the drivers about taking too long here andthere, and cheating the Employer out of work time.Gulermovich asked Langjahr about the pay, and whyall the other lumber companies were paying$12 to $14an hour, and the employees were getting$7 an hour.Langjahr said that was not his department,and theywould have to talk to somebody else. Gulermovich per-sisted in the matter,and Langjahr replied that"the doorswings both ways," and that if Gulermovich did not likewhat he was getting at that time,he could quit. Therewas no mention at the drivers'meeting that the Employ-erplanned to discontinue its trucking operations atMorgan Hill.soAfter the drivers' meeting, Gulermovich telephonedhis cousin,Sandra, and he asked her to try to contact aperson at the Union.Gulermovich did that because hewas on duty at that time,and he had to tie down theload on his truck.Thereafter,Sandra informed Gulermo-vich that she had contacted the Union,but meanwhileGulermovich also had asked a friend of his to call theUnion.Gulermovich's friend was at the Employee's fa-cility at that time in order to apply for a job.Then Gu-lermovich telephoned the Union,and a secretary toldGulermovich that a union man was on the way. Guler-movich told her he would do his best to stay at the Em-ployer's facilityuntil the union man arrived.Bob Turner arrived at the Employer's Morgan Hill fa-cility.Gulermovich's friend asked Turner to stay in Gu-lermovich'scamper until Gulermovich had some slacktime sohe could talk to Turner. Thereafter, Gulermo-vich spoke to Turner at the camper,and he asked Turnerto come into the drivers room which is also known asthe break room.Turner went to the break room withGulermovich.Also present in the break room wereGeorge Anderson and Dawn Hoffman. Langjahr walkedby the open doorway to the break room in the companyof a couple of people who Gulermovich assumed to besalesmen.Langjahr did not speak to Gulermovich onthat occasion.Turner told the persons in the break room that theyreally could not discuss anything on company time, and,if theywanted to set up a meeting on their time some-where else,he would do that.They agreed to meet onSaturday,8November 1986. Thereafter, Gulermovichcontacted the Morgan Hill truckdrivers concerning thee9 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Naughton.60 The findings of fact in the foregoing paragraphs are based on cred-ited portions of the testimony of Gulermovich,Weaver, and Anderson.However,Anderson was in error in stating that Langlahr distributed theEmployer'shandbook in early November 1986 and that he asked thetruckdrivers to sign an acknowledgment that they had read the hand-book.Anderson said he later signed such an acknowledgment R Exh. 2is a copy of that document,and is dated 24 July 1986. Thus,the distribu-tion of the handbook occurred on or before 24 July 1986.meeting.He contacted some of the drivers at the Em-ployer'sMorgan Hill facility; some of them by tele-phone;and some of them at their homes.at1.The Events on 6 November 1986Three memos dated 6 November 1986 were sent outby Burchto announce a consolidationof G & R LumberCompany in Cloverdale with Redwood Empire, Inc. ofMorgan Hill, and to announce the appointment ofNaughton to be general manager at both locations underthe name of Redwood Empire, Inc. Respondent'sExhibit25 is a copy of the memo sent to the Employer's custom-ers.Respondent'sExhibit 26 is a copy of the memo sentto the Employer's vendors.Respondent'sExhibit 27 is acopy of the memo which was placed in the employees'pay envelopes.Respondent'sExhibit 27 also announcedthe resignation of Marty Olhiser as the manager of G &R Lumber Company.62On 6 November 1986 Gulermovich was in the breakroom with Bennett, some of the forklift drivers, andsome of the yard employees. The talk was about theUnion and whether those persons would attend the unionmeeting.One driversaidthat he reallywas against it.Bennett agreed with Gulermovich that everyone, in-cluding himself,was underpaid.Bennett said that he wasall for the Union.Bennett said he did not know whetherhe could attend the meeting because,as of that day, Ben-nett was going on a salary instead of being on the time-clock.63J.The Events on 7 November1986On 7 November 1986 Dawn Hoffman went to the Em-ployer'sMorgan Hill facility and spoke with Langjahr.Langjahr informed Hoffman that she definitely had thejob because she was so interested and because she hadkept coming back.Hoffman told Langjahr that she hadto return to Santa Nella to work over the weekend. Sheexplained that she worked part-time as a cocktail wait-ress.Hoffman told Langjahr that she was going to turnin her 2 weeks' notice, and that she would be back at theEmployer's facility on Monday. Langjahr told Hoffmanthat would be great, and that she should be ready to rollby Monday.64K. The Events on 8 November1986On 8 November 1986 Ralph Rodriguez-Berriz, thebusiness agent of the Union, conducted a meeting withcertain employees of the Employer at The Capri Restau-rant.Bob Turner,a union representative,alsowaspresent.The meeting lasted about 2 hours.There wasdiscussion about belonging to the Union and how to goabout being representedby the Union.Union authoriza-tion cards were distributed at the meeting.Rodriguez-61 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Gulermovich and Anderson62 The foregoing findings are based on credited portions of the testi-mony of Naughton and on documentary evidence63 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Gulermovich.64 The foregoing findings are based on credited portions of the testi-mony of Hoffman. REDWOODEMPIRE381Berriz observed the employees sign the union authoriza-tion cards at the meeting.All of the employees whowere present signed cards, and then they gave the cardsto Rodriguez-Berriz.All of the authorization cards are dated 8 November1986.General Counsel'sExhibit 5 is the union authoriza-tion card of Richard Weaver.General Counsel'sExhibit6 is the union authorization card of Donald M. Sproat.General Counsel'sExhibit 7 is the union authorizationcard of Kevin Harp.General Counsel'sExhibit 8 is theunion authorization card of Steven Bennett.GeneralCounsel'sExhibit 9 is the union authorization card ofGeorge Vazquez. General Counsel'sExhibit 10 is theunion authorization card of George F. Anderson.Gener-alCounsel'sExhibit 11 is the union authorization card ofWilliam Gulermovich.General Counsel'sExhibit 12 isthe union authorization card of James W. Moore.65During the discussion with the employees at the meet-ing,Rodriguez-Berriz informed the employees that theEmployer might not have any objections to their attemptto organize,and thatthe Employermight be agreeableto resolving the matter very easily.On the other hand,Rodriguez-Berriz also informed the employees that theEmployer might take a hard stand and terminate all ofthem.Rodriguez-Berriz emphasized to the employeesthat it would be against the law for the Employer to ter-minate them because of their union activities.Several ofthe employees expressed their opinion to Rodriguez-Berriz that the Employer"would be crazy enough to dothat."Rodriguez-Berriz further told the employees thatthey should be sensitive to what they heard such asstatements by the Employer during that period of time.Rodriguez-Berriz described to them what he consideredto be illegal threats as any threats to close down the fa-cility; to change their work schedules;to lay them offout of the normal sequence; and to intimidate them inorder to make the employees change their mind aboutjoining the Union.Bennett attended the meeting and signed a union au-thorization card,as indicated above.Bennett did notleave the union meeting early.66Bennett became acting yard foreman at the Employer'sMorgan Hill facility about August 1986.Bennett becameyard foreman in late October 1986.He was moved to asalary position at that time.Bennett was still employedby the Employer in the position of yard foreman at thetimeof thehearing.Bennett is responsible for the unloading and the house-keeping in the yard area at the Morgan Hill facility. Ben-nett operates a forklift and supervises the persons whowork in the Morgan Hill yard.Bennett does not work inan office.The yard employees report directly to Bennett.Bennett has the authority to hire and fire employees.General Counsel'sExhibit 4 includes a description of allthe duties that Bennett is to perform.6765 The partiesstipulatedthatMoorewas not anemployee of the Em-ployer on 8 November 1986as The findingsin the foregoing paragraphsare based on credited por-tions of thetestimonyof Rodriguez-Berriz,Anderson;Gulermovich,Weaver, and Vazquez.67 The foregoingfindings arebased on credited portionsof the testi-mony of Vanderhoof.General Counsel'sExhibit 4 is a copy of a three-pageletter submittedby theRespondent's attorney to Region32 of NLRB during the investigation of the unfair laborpractice charge which resulted in this proceeding. Inpart, the document states:68In addition,although Redwood Empire will notbe presenting Steven Bennett for the purposes ofproviding an affidavit to the Region,the followingisa description of Bennett's jobresponsibilities asyard supervisor at Redwood Empire's Morgan Hillfacility:1.Hire, fire,discipline and supervise all yard per-sonnel;2.Supervise operation and maintenance of theyard,equipment and warehouse;3.Maintain proper flow between warehouse andsales office;4.Be familiar with Company policies concerninghiring, benefits,shipping and receiving,sales andservice;5.Be familiar with grades of material in stockand oversee proper maintenance and storage of allstock;6.Prepare personnel working schedules includingauthorization of necessary overtime for yard people;7. Inspect out-bound loadsprior to theload leav-ing the yard to insure proper, safe and lawful load-ing and tallying;8.Oversee receipt of incoming stock includingtallying, tagging and placing stock in the yard. Thisincludes noting any discrepancies or damage onshipping copies as compared to actual stock re-ceived priorto signingfor receipt;9.Coordinate deliveries and pick-ups with driv-ers,maintaining communication throughout the dayin order to avoid any delays in loading or unload-ing;10.Maintain files concerning yard personnel, fuelconsumption, railcars,maintenance records on allcompany vehicles(with the exception of tractorstrailers);11.Oversee scheduling of preventive mainte-nance and repairs on all company vehicles used inthe yard and warehouse (with the exception of trac-tor trailers);12. Purchase yard supplies; and13. Participate in budget planning.Based upon all of the foregoing,Ifind that Bennetthas been a supervisor of the Employer within the mean-ing of Section 2(11) of the Act from August 1986 to atleast the time of the hearing in this proceeding.It is rec-ognized that it is not necessary that a person possess allof the statutory authority set forth in Section 2(11) of theAct because that section is to be read in the disjunctive.Ohio Power Co. v. NLRB,176 F.2d 385 (6th Cir. 1949),cert. denied 338 U.S. 899;Arizona Public Service Co. v.NLRB,453 F.2d 228 (9th. Cir. 1971);Big Rivers ElectricCorp.,266 NLRB 380, 382(1983).68 These findings are based on documentary evidence. 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDL. The Events on 10 November 1986On 10 November 1986 Langjahr brought a note toNaughton from one of the yard employees,Dave Ohler.The note saidthere was talk or a rumor of union activi-ty.At thehearing Naughton was not certain what thenote said,and he had not kept the note.As a result ofreceivingthatnote,Naughton spoke to Bennett.Naughton asked Bennett if he had heard any talk ofunion activity.Bennett informed Naughton that Bennetthad received a telephone call at his home on Saturdaymorning; that Bennett went to a meetingatThe CapriRestaurant;and that when they learned Bennett was asupervisor,they asked him to leave.69On 10 November 1986 Naughton came into Vander-hoof's office and told Vanderhoof that somebody fromthe yard had told Naughton that there had been a unionorganizing effort and a union meeting over the weekend.Naughton informed Vanderhoof that Dave Ohler wasthe yard person who had told Naughton.Naughtonasked Vanderhoof what he thought Naughton should dogiven the situation that was going to occur in just 2days.Vanderhoof told Naughton that there was notmuch they could do about it; that the decision had beenmade to shut down the trucking operations at MorganHill and to transfer the trucking operations to Clover-dale.7 °On 10 November 1986 Weaver had a conversationwith Naughton and Langjahr in Naughton'soffice.Atfirst,justLangjahr andWeaver were present in theoffice.Weaver asked Langjahr if this was because of theUnion. Langjahr just shrugged his shoulders.Naughton then came into the office.In the opinion ofWeaver, Naughton appeared to be excited,and his voicehad "a yell tone."Naughton toldWeaver that theywould not stand"for anything like this here."NaughtonaskedWeaver if there was any truth to the rumor goingaround about union activity.Weaver replied that therewas. Naughton asked Weaver if there had been a meet-ing.Weaver replied that there had been.Naughton thenasked Weaver who was present at that meeting.Weaverinformed Naughton that all but one of the drivers hadbeen present.Naughton told Weaver that Burch wouldshut the place down.Naughton also said that they wouldcontract out the work to outside carriers and sell theequipment.Langjahr toldWeaver that they would pay by thedrop, or that they would work the trucks for 8 hours;stop the trucks where they were;and layover the driv-ers, if the Union like this was to come in.Naughton reiterated that Burch would shut the placedown.Naughton asked Weaver if Gulermovich was in-volved in this activity.Weaver replied yes. Naughtonaskedwhy a new person had to start trouble there.Naughton also asked why people who were unhappy69 The testimony of Naughton about what Bennett had told him wasnot received for the truth of the matter asserted by the out-of-court de-clarant,BennettOtherwise,the foregoing findings are based on creditedportions of the testimony of Naughton.As indicated in the previous sec-tion of this decision,Ihave credited testimony that Bennett did not, infact, leave the union meeting early70 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.there did not quit and leave the people who were happyto have a job there. Naughton once again told Weaverthat Burch would shut the place down. Naughton askedWeaver if they had signed anything. Weaver informedNaughton that all of them had done so.They then discussed the fact that Weaver was a seniordriver.Naughton toldWeaver that they expectedWeaver to come in and to let them know about some-thing like this ahead of time. Weaver replied that he wasnot "a fink." Naughton said that Weaver would not be"finking,"Weaverwouldbeprotectinghisjob.Naughton also told Weaver to look at Bennett who hadstarted out sweeping the yard and now was yard fore-man.Weaver asked Naughton how Weaver's work was.Naughton replied that he had no problems with Wea-ver's work or performance which was acceptable.Naughton also told Weaver that Louisiana Pacific andWeyerhauser were going broke because of union activi-ties.7 tAnderson had a conversation with Bennett about theunion meeting. The conversation took place in front ofthe break room about 4 or 5 p.m. No one else waspresent.Anderson had just returned from a run and waswashing his truck and getting it ready for the next day.Bennett approached Anderson and informed him thatNaughton and Langjahr had found out about the unionmeeting; that Naughton and Langjahr had Bennett inthere that morning; that Weaver had been in there; andthat Anderson probably would be next. Anderson askedBennett what was it about. Bennett told Anderson thatNaughton and Langjahr wanted to know who was at themeeting; who had signed cards; and what had been saidat the meeting.72On 10 November 1986 Hoffman went to the Employ-er'sMorgan Hill facility to see Langjahr. Langjahr wasin a meeting that morning, so Hoffman left and returnedthat afternoon.When she spoke with Langjahr that after-noon, Langjahr told her that the truck was still broken,and that they did not know what was wrong with it, butas soon as they had a truck available, she would begoing to work.73On 10 November 1986 Gulermovich injured himself atwork while he was lifting up one of the traps. Gulermo-vich left the Employer's facility in order to go to thehospital.7471 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Weaver and on certain admissions made byNaughton in his version of the conversation. Counsel for the GeneralCounsel requested in her brief that I draw an adverse inference from thefact that Langjahr was not called to testify regarding the conversation. Igrant that requestMartin Luther King,Sr.,Nursing Center,231 NLRB 15(1977).72 The foregoing findings are based on credited portions of the testi-mony of Anderson79 The foregoing findings are based on credited portions of the testi-mony of Hoffman.74 The foregoing findings are based on credited portions of the testi-mony of Gulermovich. REDWOODEMPIRE383M. The Events on 11 November 1986On 11 November 1986 Burch had a conversation withNaughton.Naughton informed Burch that he was awareof the union organizing effort at Morgan Hill, andNaughton asked how that affected Burch'sdecision.Burch told Naughton that Burch'sdecision had beenmade,and that Burch had heard union talk in many com-panies over many periods of time, and that it did notaffect how Burch ran his day-to-day business.75On 11 November 1986 Burch told Vanderhoof thatNaughton had mentioned to Burch in Cloverdale thatday that there was a union campaign.Burch asked Van-derhoof if Vanderhoof knew anything more about it.Vanderhoof replied that he did not. Burch told Vander-hoof that Burch would discuss it when Burch returnedtoMorgan Hill laterthatweek.76On 11 November 1986 Naughton had a telephone con-versationwith Langjahr in which Naughton informedLangjahr that a memo was being typed;that all of thetrucks inMorgan Hill would be shut down;that thetrucks would be transferred to Cloverdale;and that thereason given by Burch was that the Employer was notable to find suitable insurance.Langjahr expressed hisshock and asked what he should do.Naughton gaveLangjahr some suggestions on how to accomplish hisjob.Naughton told Langjahr that Naughton did notwant any interruption in service to the Employer's cus-tomers.Naughton also gave Langjahr suggestions withregard to subhaulers to contact.Naughton said he per-sonally would contact Lyle Stanley of ViDoDi Truckingand ask for Stanley's support and for Stanley to contactLangjahr.77N. The Events on 12 November1986On 12 November 1986 Hoffman telephoned Langjahrat the Employer'sMorgan Hill facility.Langjahr toldHoffman that the truck was not ready,and that therewere no loads available.Langjahr told Hoffman to comein on Friday,and he would see about putting her towork.7 8On 12 November 1986 the consolidation of the Em-ployer's trucking operationstookplace, and the MorganHill truckdrivers were terminated.A copy of GeneralCounsel's Exhibit 3 was given at the end of the workdaytoMorgan Hill truckdrivers who had worked that day.The text ofGeneral Counsel'sExhibit 3 states:It iswithregret that I announce the terminationof the truckoperators at Morgan Hill.I have arrivedat this decision due to the unavail-ability ofsuitable insurance on the long haul trucksbased in Morgan Hill.On behalf ofRedwood Empire, I want to thankyou for yourpast efforts.May I suggest that youcontact the California Trucking Association at (415)783-3870;Georgia Pacific orWeyerhauser forfuture employment.Although the memo is dated 11 November 1986, itwas not given to the Morgan Hill truckdrivers until 12November 1986. Naughton is the one who prepared thememo, and the memo is from him to the truckdrivers. Atthe hearing,Naughton acknowledged that the memo wasinaccurate in stating that it was Naughton's decision be-cause,in reality,Burch had made the decision. Vander-hoof said at the hearing that it was not unusual for amemo to employees to indicate that the Employer's man-ager had made a decision when, in fact,the decision hadbeen made by Burch.Vanderhoof explained that it wasBurch'sphilosophy that the manager who is to imple-ment the decision is the one who prepares a memo andtakes the appropriate action.In the opinion of Naughton,none of the Morgan Hilltruckdrivers livedwithin any reasonable proximity toCloverdale. Naughton said that,if the Morgan Hill driv-ers had lived closer to Cloverdale,they would have beenallowed to transfer to Cloverdale,and they would nothave been fired.79.The Employer's truck liability insurance as of 12 No-vember 1986 exceeded the limits that it had been fortruck liability insurance during the calendar year prior to12 November 1986.80Langjahr called Anderson into the break room about 4or 5 p.m. on 12 November 1986.Langjahr handed An-derson a copy of General Counsel'sExhibit 3. Andersonread the document,and he laughed.Anderson toldLangjahr that Langjahr knew what this was about aswell as Anderson did with regard to why they werebeing fired.Langjahr toldAnderson that Andersoncould think what he wanted,but they could not run thetruckswithout insurance.Anderson laughed again andwalked away.Anderson lived in San Martin,which hesaid was about 5 miles south of Morgan Hill.8 tOn 12 November 1986 about 5:30 p.m.,Langjahrspoke with Weaver near the fuel pump as Weaver waspreparing to fuel a truck.Langjahr told Weaver to stop,and Langjahr handed Weaver a letter that he wantedWeaver to read.General Counsel'sExhibit 3 was identi-fied as being a copy of that document.Weaver read thedocument,and then Weaver asked Langjahr if it was be-cause of the Union.Langjahr replied no.Weaver thentold Langjahr that "it was a bunch of bullshit."Langjahrjust shrugged his shoulders.AfterWeaver was terminated,he had still anotherconversation that day with Langjahr.Langjahr toldWeaver that he would give him "a resume" and Wea-ver's expense money.Weaver lived in Gilroy which hesaid was about 10 miles or less from Morgan Hill.8275 The foregoing findings are based on credited portions of the testi-mony of Burch.78 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof77 The foregoing findings are based on credited portions of the testi-mony of Naughton.78 The foregoing findings are based on credited portions of the testi-mony of Hoffman.78 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Naughton and Vanderhoof and on documentaryevidence.80 The foregoing is based on a stipulation by the parties.81 The foregoing findings are based on credited portions of the testi-mony of Anderson.88 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Weaver 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn 12 November 1986 when Vazquez drove up in theMorgan Hill yard,George Anderson asked Vazquez notto do anything with the truck,but instead to see Lang-jahr who wanted to talk with Vazquez.Vazquez then went to Langjahr's office and waited forhim. Langjahr called Vazquez into the coffee room. JustVaqzuez and Langjahr were present during their conver-sation.This occurred about 6:30 or 7 p.m. Langjahrhanded a copy of General Counsel's Exhibit 3 to Vaz-quez.Vazquez read the document and then he askedLangjahr what it was about.Langjahr replied insuranceavailability for long hauls.Langjahr told Vazquez toclean out his truck and then come back and Langjahrwould give Vazquez his check.Vazquez next cleaned out his truck.ThenVazquez re-turned to the coffee room.Langjahr asked Vazquez whowas at the meetingatTheCapri.Vazquez informedLangjahr who had been at the union meeting.Langjahrindicated that he knew Bennett had been there.Langjahrasked Vazquez who else had been at the meeting. Vaz-quez replied that he did not recall the names,but Vaz-quez said that most of the guys had been there.Langjahr asked Vazquez if Vazquez had signed a card.Vazquez replied that he had not done so, and that MikeSproat, who was living at Vazquez' house, also had notsigned a card.Langjahr told Vazquez that Langjahrwould talk with Naughton about Vazquez and Sproat"to help preserve our jobs."At the hearing Vazquez acknowledged that both heand Sproat had signed union cards.Nevertheless, Vaz-quez had told Langjahr that they had not done so. Atthe time of his termination by the Employer, Vazquezwas living in Morgan Hill. Vazquez owns a house there,and he had lived in Morgan Hill for 17 years.830. The Events on 14 November1986On 14 November 1986 Gulermovich returned to theEmployer'sMorgan Hill facility for the first time sincehe had injured himself at work on 10 November 1986.Gulermovich spoke with Langjahr in the coffee breakroom in the main office building. Just Langjahr and Gu-lermovich were present during their conversation.Gulermovich told Langjahr that he had come in to gethis check.Langjahr asked Gulermovich to give him thekeys to the truck. Gulermovich asked Langjahr what hewanted the keys for.Langjahr then gave Gulermovich acopy of General Counsel's Exhibit 3. Gulermovich readthe document.Gulermovich then stood up and gave thedocument back to Langjahr.Gulermovich told Langjahrthat Langjahr could not do that to Gulermovich, andthatGulermovich was on disability.Gulermovich askedLangjahr how Langjahrwas goingto fire Gulermovichwhile Gulermovich was on disability.Gulermovich saidhe had gotten hurt on the job.Langjahr said he did notcare.83 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Vazquez Counsel for the General Counsel re-quested in her brief that an adverse inference be drawn because Langjahrwas not called to testify regarding the foregoing conversations.Igrantthat request.Martin Luther King Sr.. Nursing Center,supra.Gulermovich told Langjahr to give him his check.Langjahr told Gulermovich to give him Gulermovich'skeys.The keys were in Gulermovich's pickup truck, soGulermovich left the room in order to get the keys.Gulermovich passed by Bennett and asked Bennettwhat was going on. Bennett replied that all of the driv-ers were fired on Wednesday.Gulermovich replied okay,and that he assumed that was what was going on andwhy some of the trucks were there.Gulermovich returned to the coffeebreak room wherehe again talkedwithLangjahr.Theydiscussed theamount of his paycheck which Gulermovich believedwas not correct.They resolved that dispute.LangjahrgaveGulermovich his check,and Gulermovich thengave Langjahr the keys.Gulermovich told Langjahr thathe was going to leave,butGulermovich also said thatthey both knew what this was about,and that this wasabout the Union.Langjahr replied"well," and Langjahrshrugged his shoulders.Gulermovich then told LangjahrthatGulermovich knew this was a lie, and that anytrucking company would be glad to hire Gulermovichbecause Gulermovich had been driving for 20 years. Gu-lermovich told Langjahr that he had a perfect drivingrecord, and that the insurance thing was "bull."Guler-movich also called Langjahr a liar. Gulermovich askedLangjahr why the Cloverdale drivers were still driving iftherewas an insurance problem.Gulermovich askedwhy they were driving when Gulermovich was "a per-fect driver." Langjahr replied that the Cloverdale driverswere under a different insurance contract.84On 14 November 1986 Hoffmann went with Gulermo-vich to the Employer'sMorgan Hill facility. Gulermo-vich showed Hoffmann the letter he had received fromLangjahr.Hoffmann told Gulermovich that she did notbelieve it because she was ready to go to work for theEmployer.Hoffmann then went into the Employer's office whereshe spoke with Langjahr.Langjahr told Hoffmann thatshe should not even bother calling back because theyhad no insurance on the trucks.Hoffmann asked Lang-jahr what he was going to do with the trucks.Langjahrreplied that they were going to move all of the trucks toCloverdale.Hoffmann told Langjahr that she could relo-cate to Cloverdale just as easy as she had relocated toMorgan Hill.Hoffmann asked why should she not go upto Cloverdale and get a job.Langjahr replied no, and hesaid that they had drivers already available for thetrucks.Langjahr told Hoffmann that there was just nosense ever in her coming back.At thehearing Hoffmannsaid that Santa Nella probably was in excess of 150 milesfrom Cloverdale.85At the time Vazquez was terminated by the Employeron 12 November 1986, Vazquez was assigned to drivetruck No. 4. On 14 November 1986, Vazquez and MikeSproatwent by the Employer's Morgan Hill facility.They saw a truck pull out of the Employer's yard. Vaz-quez observed that it was the truck he formerly had84 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Gulermovich.85 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Hoffmann REDWOODEMPIRE385driven.Therefore, he and Sproat followed the truckdown Highway 101 as far as Madison Avenue in Gilroy.Vazquez did not recognize the person who was drivingthe Employer's truck that day. Vazquez said the truckwas loaded with lumber.Vazquez recognized that thetags on the truck indicated the truck was going to Mo-desto,California.At the hearing Vazquez said he hadmade the truck run to Modesto three times during thetime of his employment with the Employer.On directexamination, Vazquez asserted that the Modesto run wascommonly made.However, he acknowledged on cross-examination that he did not keep track of the runs madeby other Morgan Hill drivers; the Cloverdale drivers orthe subhaulers.86Within 1 or 2 days after he was fired, Anderson sawon the highway truck No. 4 from the Employer'sMorgan Hill facility.87P. Other Events and Subsequent EventsRespondent'sExhibit 17 is a copy of a representationpetition filed on 13 November 1986 with Region 32 oftheNLRB by the Charging Party Union which wasseeking to represent a unit of all full-time and regularpart-time drivers, warehousemen, yardmen,and forkliftoperators at the Employer's Morgan Hill facility. Van-derhoof said he first saw the petition on 17 November1986.88Weaverwas assignedto drive truck No. 10 while heworked for the Employer. Shortly after Weaverwas ter-minated,Weaver observed a Cloverdale driver namedJohn driving truck No. 10.89Sometime subsequent to his terminationby the Em-ployer,Weaver telephoned Bennett and asked whyViDoDi Trucking was in the Employer's Morgan Hillyard so much when they had not been there that muchearlier.Bennett informed Weaver that ViDoDi Truckingwas doing the hauls that the truckdrivers used to do, andathat they staying at a Morgan Hill motel which Burchwas paying for. Bennett also toldWeaver that hethought Burch owned a one-half interest in ViDoDi.90ViDoDi Trucking has been a subhauler for the Em-ployer for about 5 years.Burch does not have any own-ership interest in that company.9 t89 The foregoing findings are based on credited portions of the test)-mony of Vazquez.Sproat did not testify at the hearing87 The foregoing findings are based on credited portions of the testi-mony of Anderson88 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof and on documentary evidence.89 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof and on documentary evidence.90 The foregoing findings are based on credited portions of the testi-mony of Weaver As indicated,Ihave credited Weaver's account as towhat Weaver was told by Bennett with regard to Burch's one-half own-ership of ViDoDi Trucking However, Bennett was in error.As will beshown in the next paragraph in the text,Burch,in fact,did not have anyownership interest in ViDoDi Trucking I find that Vanderhoof was in apositionwhich enabled him to be more knowledgeable than Bennett ofBurch's financial business91 The foregoing findings are based on credited portions of the testi-mony of VanderhoofHoffmann gave two different accounts of two tele-phone conversations that she had with Langjahr in De-cember 1986 and in January1987. Thefirst version is re-lated at transcript page 282, and the second versions areat transcript pages 287-288.Those latter versions oncross-examination are not the same as the version shehad given a few minutes earlier on direct examination.Yet those two sets of differing versions are differentfrom the version which she had given in her prehearingaffidavit to an NLRB agent just a couple of weeksbefore she testified at the hearing. See transcript pages289-290.I am not persuaded as to the accuracy and reli-ability of her recollections of any of the versions of thosetwo conversations in December 1986 and January 1987.Accordingly,I have not credited her accounts in this re-spect.In terms of the Employer's insurance coverage withLibertyMutual, the employer does not have any addi-tional coverage than it had on 3 November 1986. Van-derhoof had not obtained a $10 million umbrella insur-ance policy by the time of the hearing.92Afterbecoming general manager of the employer inNovember 1986,Naughton has spent approximately 60percent of his working time in Morgan Hill and 40 per-cent of his working time in Cloverdale.Naughton hasmaintainedhis office at the Employer'sMorgan Hill fa-cility.As general manager, Naughton has the chief responsi-bility for the operational efficiency of all of the Employ-er's operations,which includes the trucking operation.He said he was familiar with how the Employer utilizedits trucks both before and after the transfer of the trucksto Cloverdale in November 1986. After consolidation ofthe trucking operations,the sales territory formerlyserved by the Employer'sMorgan Hill facility and thesales territory formerly served by the Employer's Clo-verdale facility were combined.93Naughton prepared both Respondent'sExhibits 20(a)and 20(b).Those two exhibits illustrate typical situations,but there are exceptions to the ordinary operation of thetrucks as shown in certain instances in General Counsel'sExhibit 34.Nevertheless,Respondent'sExhibits 20(a)and 20(b) are helpful as illustrations to understand the or-dinary course of the Employer's trucking operations.Respondent's Exhibit 20(a) is a diagram which illus-trates the Employer's typical truck operations prior tothe relocation of the trucks at Morgan Hill to the Clo-verdalefacility.At that time the Employer had 10trucks.Seven trucks were located at Morgan Hill. Threetrucks were located at Cloverdale.On a typical business day, the Employer's three trucksand trailer at Cloverdale left that facility between 2 and3 a.m. with a load going south either for a customer'syard or directly to the Employer'sMorgan Hillfacility.The trucks arrived at a customer's yard or at the MorganHill facility between 7 and 8 a.m.When the trucksreached the Morgan Hill facility, the trucks dropped off92 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.93 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Naughton. 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheir trailers and hooked up to fully loaded trailers. Thetrucks then left the Morgan Hill facility between 8 and 9a.m. and headed north.The trucks"backhauled" andmade deliveries to Bay Area customers.The trucks thencontinued north towards Cloverdale;typically picked uplumber at local mills;and took that lumber tothe Clo-verdale facility.In the opinion of Naughton,the threeCloverdale trucks operated most efficiently because ofthe reduction in "deadhead time," that is when thetrucks were not carrying any material.On a typical business day, the Employer's seven truckslocated at Morgan Hill left that facility in the morning;headed north,south,east, or west;made one delivery toa customer to as many as six deliveries to customers; andthen returned with an empty trailer to the Morgan Hillfacility.Naughton said there were some instances whentheMorgan Hill trucks were able to backhaul products,but in most instances the trucks would deadhead on thereturn trips to Morgan Hill. In some instances,the Em-ployer had to send Morgan Hill drivers with empty trail-ers to the mills near Cloverdale in order to pick uploads.The Morgan Hill trucks usually were parked atnight at the Morgan Hill facility unless a driver was on alayover at another location.When the Employer em-ployed a night driver at Morgan Hill,one of the truckswas used by him.Respondent'sExhibit 20(b) is a diagram which illus-trates the Employer's typical trucking operations aftertheEmployer relocated the seven Morgan Hill-basedtrucks to its Cloverdale facility and consolidated itstrucking operations.In a typical situation the Employer's 10 trucks based atCloverdaleheaded south towards the Employer'sMorgan Hill facility.The trucks either carried loads di-rectlyto the Morgan Hill facility or the trucks carriedloads to a customer and then continued the trip toMorgan Hill.Typically, thetrucks obtained new loads atthe Morgan Hill facility,and then they headed north car-rying loads to customersor to Cloverdale.In some in-stances trucks carried loads to the Morgan Hill facilityand obtained another load there and then continuedheading south to deliver loads to customers.In those in-stances the drivers laid over in the customer's vicinity.The next day the drivers headed north towards MorganHillwhere they obtained new loads and backhauledthose loads to customers in the Bay Area and on to Clo-verdale.With regard to delivery to customers at loca-tions even further south of Morgan Hill, the EmployerutilizesPUC haulers and leased trucks.The Employerhas utilized subhaulers both before and after the transferof the Morgan Hill-based trucks to Cloverdale.Howev-er, after the consolidation of trucking operations at Clo-verdale, the Employer has increased its use of sub-haulers.Because the lumber mills are located near Cloverdale,the drivers go to the mills to pick up loads and thenreturn to the Cloverdale facility with less "deadhead"time than was requiredbefore November 1986.In the opinion of Naughton,the traffic patterns result-ing from the trucks being at the Cloverdale facility arebetter than when the trucks were at the Morgan Hill fa-cility.When the Morgan Hill-based trucks made deliv-eriesnorth ofMorgan Hill in the morning,the truckswere then in the heavy afternoon southboundtrafficwhen the trucks returned to Morgan Hill. Naughton saidjust the reverse situation existedwith the trucksbased inCloverdale.Most of the customersthe Employer deliv-ers to are locatednorthof Morgan Hill.The Employerhas one night driver atthe Cloverdalelocation.The Employerplans to hire another nightdriver toservice the Morgan Hill facility.The Employeralso plans toconvert thetrailers to be used as loggingtrucks inorder to carrylogs between the Philo sawmilland Cloverdale.In addition,those trucks and trailers areplanned to be used at night tocarryfinished goods fromthe Philomill eitherto Cloverdaleor to Morgan Hill.The Employerplans to use the trucks and trailers forone purpose during the day and for another purpose atnight.The nighttime truckdriverleaves Cloverdale witha load and takes it to the Employer's Morgan Hill facili-ty. Sometimesthe driver picksup a load at the MorganHill facility and delivers to customers on theway backnorthtoCloverdale,butmost of the timethe driver"deadheads backto Cloverdale."Based on his analysis and comparison of drivers' logsduring the period from1October to 12 November 1986withlogs during the period from 16 Marchto 30 April1987,Naughton said the number of empty runs or dead-head runs had been reduced from 185 before consolida-tionto 44after consolidation.Even as to the latterfigure, it contains some empty runswhichwere shorterthan those before consolidation.Naughton estimated atthe hearing that the employerwouldreduce its emptytrucktime or deadhead timeby 151,000miles a year.Based on the Employer's estimate of $1-a-mile cost tooperate its trucks, Naughton believed the cost reductionwould be$151,000, and better servicewouldresult forthe Employer's customers because theEmployer wouldhave its existing equipment more available on a dailybasistoservice its customers.In the opinion ofNaughton,the Employer's customerswouldbe inclinedto paymore for reliable service andnot quibble overprice.94Respondent'sExhibit 11 consists of a map of a portionof NorthernCalifornia and a list of names and locationsof themill suppliersfor the Employer's Cloverdalefacili-ty.Lineshave been drawn on the map to show the rela-tionshipof thelocation of those mill suppliers to the lo-cationof theEmployer'sCloverdale facility.At thehearingVanderhoofpointed out thattheEmployer'sCloverdale facilitywas located much closer to those millsuppliers than was the Employer's Morgan Hillfacility,and that there would be greater transportation costs ifthematerialswere shipped to Morgan Hill even ifMorgan Hill had a sawmill operation.95In the opinion of Naughton,the physicallocation ofthe Employer's dispatcher is not critical to the efficientoperationof the Employer's trucks.The onlydifferencessince the consolidationof thetrucking operation is that94 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Naughton and on documentary evidence.95 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof and on documentary evidence. REDWOOD EMPIRE387thedispatcher,Langjahr,communicateswithDougDienes, the inventory coordinator at Cloverdale, to ar-range for the loading of the trucks during the day.96Vanderhoof explained at the hearing that the Employ-er's computer was located at Morgan Hill, and that theprocessing of orders took place there.In Vanderhoof'sopinion,the location of the computer rather than the lo-cation of the trucks was a key to Langjahr's location.Vanderhoof pointed out that Langjahr did the dispatch-ing by telephone,and that the truckdrivers contactedLangjahr by telephone. 9 7During the period from 26 January through 9 April1987 John Gobeille, a truckdriver at the Employer's Clo-verdale facility, had layover expenses totaling $225 ascompared to the period from 15 April to 21 November1986 when Gobeille had $25 in layover expenses.98At the time Santos testified at the hearing, he was em-ployed by Hicks Lumber in Salinas.Santos placed ordersforHicks Lumber to purchase supplies from the Em-ployer. The frequency of such orders varies from onceor twice a week to once every 2 weeks.The supplies aredelivered to Hicks Lumber by the Employer's driversfrom either Morgan Hill or Cloverdale and by a sub-hauler, ViDoDi Trucking. The Employer's trucks whichdelivered to Hicks Lumber had the Employer's logo ofredwood trees and the name Redwood Empire, Inc.Santos recognized three of the Employer's drivers asbeing drivers who he formerly had seen while he wasemployed by the Employer.Santos identified them asChuck, John,and Ted.99Naughton said he had interviewed probably 20 to 25applicants for employment at Cloverdale. SometimesNaughton made some written notations of his interviewwith an applicant, but at other times he did not do so.Naughton denied that he routinely made a note about theunion affiliation of an applicant. Naughton said he did dothatwhen an employee brought up the subject.Naughton testified that he never made a decision not tohire anyone based on his union affiliation.Naughtondenied that he checked on the union affiliation of em-ployees he had hired.He said he only knew that the em-ployees he had hired previously had worked for unioncompanies if the employees had told him so, or ifNaughton knew that a particular prior employer was aunion company.Naughton said he was involved in hiringdrivers at the Employer'sMorgan Hill facility for anumber of years.Naughton denied that he had hiredsomeone at Morgan Hill because of his past union affili-ation.100General Counsel's Exhibit 17 is a copy of the applica-tion papers of William Lieb. His employment applicationisdated 25 February 1987. One page of the applicationpapers reflects Naughton's handwritten notes of his inter-96 The foregoing findings are based on credited portions of the testi-mony of Naughton.97 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.98 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.99 The foregoing findings are based on credited portions of the testi-mony of Santos100 The foregoing findings are based on credited portions of the testi-mony of Naughton.view with Lieb on 26 February 1987. Among the nota-tions are the words "Does not like Union."Lieb washired by the Employer on 9 March 1987.GeneralCounsel'sExhibit 25 contains a page inNaughton'shandwriting of his interview of Dan Ham-mond on 23 December 1986. Among other things,Naughton wrote "No Union affiliations-doesn't care."Naughton denied at the hearing that he asked aboutHammond'sunion affiliation.Hammond was not hiredby the Employer.Also a part of General Counsel's Exhibit 25 is the ap-plication of employment of Jess Henry McCall. It isdated 7 January 1987. There was no interview memo at-tached to his application papers.General Counsel'sExhibit 26 contains the applicationpapers of Kathy Elaine Harshman. The application isdated 8 December 1986. Among other things,Naught-on's handwritten notes of the interview with her state:"Union affiliation-Teamsters/SantaRosa, 2 mos. Blist-looking for work."Naughton said that Harshmantold him the foregoing,and that if she got a union job,she would probably leave the Employer. Naughton saidHarshman was not hired because she lived in Kelseyville,California,which he said was over an hour's drive fromthe Employer's Cloverdale facility.General Counsel'sExhibit 27 contains the applicationpapers of Steven Gantt.The application is dated 17 Sep-tember 1986.Among other things,Naughton wrote withregard to his interview of Gantt:"no union affiliation-doesn't like."Naughton denied that he had asked Ganttabout his union affiliation.Gantt was not hired by theEmployer. IL 01In April 1987 Jerry Caswell, who last worked for theEmployer in March 1986 as a truckdriver, telephoneddispatcher Langjahr with regard to a ticket which Cas-well had received in July 1985 while Caswell was work-ing for the Employer. The ticket had been issued becausethe truck Caswell had been driving was overweight. Ac-cording to Caswell, the truck being overweight was theEmployer's responsibility.Because the ticket had beenplaced on Caswell's Department of Motor Vehicles driv-ing record,Caswell asked Langjahr to have the citationremoved so that Caswell could get his drivers license re-newed and get other employment. Langjahr told Caswellto come to the Employer's office the next day and get apaper which said that the Employer was responsible forthe overweight ticket, and that Caswell was not respon-sible for it.The next day Caswell went to the Employer's mainoffice atMorgan Hill. Caswell spoke with Langjahr inthe lobby.Caswell told Langjahr that he needed a letter.Langjahr went inside the office and spoke to a secretary.Then Langjahr told Caswell that it would be just aminute while the letter was typed.Langjahr later returned and asked Caswell if he wasworking.Caswell replied no. Caswell explained that waswhy he needed the letter. Langjahr told Caswell that he101 The findings in the foregoing paragraphs are based on documenta-ry evidence,stipulations,and credited portions of the testimony ofNaughton Lieb, Hammond, Harshman,and Gantt did not testify at thehearing 388DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDshould go to Cloverdale because they were looking fortwo drivers.Caswell replied okay,and that he might aswell do so.Langjahr indicated that he would informDoug at Cloverdale that Caswell was going there. Cas-well saidokayand fine. 10 2At the hearing Naughton stated that Caswell had beenterminated by the Employer because of his infractionsagainst theEmployer's policy.Naughton said that hehad not offered Caswell employment at the Cloverdalefacility, nor has Caswell contacted Naughton about beinggiven a job at Cloverdale. Naughton said Langjahr didnot recommend Caswell to Naughton for a job at Clo-verdale.103After theconsolidationof the trucks at Cloverdale, theEmployer has acquired machinery to work on equipmentand has developed a maintenance shop at Cloverdale.Three mechanics work there.Nolan Schweikel has theresponsibility for the Employer'smaintenance shop. Inthe opinion of Naughton,the major work performed onthe Employer's equipment at the Cloverdale facility hassaved the Employer thousands of dollars.The Employerhas invested approximately$20,000 ininventory for tires and wheels.Instead of purchasingtiresfrom tire shops,theEmployer buys in vanloadquantities directly from tire manufacturers.Unlike theMorgan Hill facility; the Cloverdale facility has a placeto store the tires; to provide for security for them; and tosupervise their use. The Employer rotates and changesthe tires at Cloverdale rather than having that done by atire shop,which previously had been done in some casesatMorgan Hill.The Employer's average hourly labor cost for mechan-icsat the Cloverdale facility is $12.50.The averagehourly labor cost charged to the Employer for repairwork done by outside companies in the North Coast areaisapproximately$34.The average hourly cost chargedto the Employer for repair work done by outside compa-nies in the Bay Area and the Santa Clara County area is$50. Since the transfer of the trucks from Morgan Hill toCloverdale, the Employerhas made more use of its in-house maintenance capability.Respondent'sExhibit 23 is a copy of an estimate dated7April1987 for trailer repair by Redwood RelianceSalesCompany in Cotati, California. The amount of theestimatewas $4,903.80.The Employer did not get thetrailer fixed there.Instead,the trailer was repaired at theCloverdale facility, and additional work was done on thetrailer for $1200 to $1500 cost to the Employer. Prior tothe expansion of the maintenance facility at Cloverdale,such repair work could not have been done by the Em-ployer. Previously,minorwork,oil changes,lubrication,and some brake work had been done by the Employ-er.104General Counsel's Exhibits 23(a) through (j) are recapsof invoices related to truck repairs by outside vendorsand supplies purchased by the Employer for particular102 The findings in the foregoing paragraphs are based on creditedportions of the testimony of Caswell103 The foregoing findings are based on credited portions of the testi-mony of Naughton.104 The findings in the foregoing paragraphs are based on creditedportions of the testimony of Naughton and on documentary evidence.trucksduring the period from 11 September 1986through 23 March 1987. It does not reflect work per-formedby theEmployer's employees at the maintenancefacility inCloverdale.One of the reasons for the Em-ployer's consolidation of its operations was that the Em-ployer wanted to create a centralized maintenance facili-ty for truckmaintenance and repairatCloverdale. Van-derhoof acknowledged at the hearing that the centralizedmaintenance facility of more than 400,000 square feetwould not be completed until sometime during the earlysummerof 1987.105At the time of the hearing, the Employer's inventoriesat both Morgan Hill and Cloverdale were smaller thanthose inventories had been in November 1986; there wasmore uniformity in the inventories at the two locations;there was less duplication in the inventories than therehad been prior to November 1986; and the Employermaintained a more consistent amountof inventory yearround than it had in the past. According to Vanderhoof,the consolidation of inventories at Morgan Hill and Clo-verdale resulted in a savings to the employer between$750,000 and$1million from the end of fiscal year 1986to the time of the hearing.106Respondent's Exhibit 10 is a color photograph taken oftheEmployer'sMorgan Hill facility. The photographwas takenprior to thehearing inMay 1987. Vanderhoofsaid the Morgan Hill facility encompassed approximately10 acres.The facility includes a lumber storage building;a yard office building; two record storage buildings; theEmployer's main office building; and a lumber storagearea.Since 1984 the Employer has spent about$25,000 forlabor to construct the records storage building adjacentto the railroad.Since 1984 the Employer also has spentabout $100,000 to place asphalt over a dirt area to allowfor additional lumber storage space at MorganHill.TheEmployer also has spent approximately$5000 to improveits septic tank system at the Morgan Hill facility. Van-derhoof said the Employer planned to spend about$75,000 at the Morgan Hill facility to construct a lumberstorage shed.Vanderhoofsaid the Morgan Hill facility islocated on land which is zoned for agriculture,but theEmployer had a use permit for its operations there.1107Weaver said there was more lumber at the MorganHill facility on the day he testified on 15 May 1987 thanthere was depicted in Respondent'sExhibit 10.108Respondent'sExhibit 9 is a copy of the site plan dated1January 1987 for most of the Employer's Cloverdalefacility.Not shown on the diagram is an adjoining addi-tional 5 acres of grape vineyards.The Employer hasplans to expand into the grape vineyards within next 3years by putting a material storage area and lumber stor-age area there.The existing size of the Cloverdale facili-ty is approximately 25 to 30 acres. At the time of the105 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof and on documentary evidence.106 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof.107 The findings in the foregoing paragraphs are based on creditedportions of the testimony of Vanderhoof and on documentary evidence.108 The foregoing are based on credited portions of the testimony ofWeaver REDWOOD EMPIREhearing the Employer was in the process of constructinga new metal structure over the wooden building knownas millNo. 3 at its Cloverdale facility. The costs of thatprojectwere estimated to be between $50,000 and$100,000.The Employer's Philo facility is located about 35 to 40mileswest of the Employer's Cloverdale facility. ThePhilo facility covers about 20 acres.The Philo sawmillwas acquired by the Employer on 1 April 1987. Negotia-tions to purchase that sawmill had begun during theearly summerof 1986. The Employerspent approximate-ly $2.5 million to acquire the Philo sawmill.The Em-ployer plans to spend in excess of $500,000 to expand thecutting capability at the Philo sawmill.The number of employees of the Employer at Clover-dale has increased from approximately 40 employees in1984 to approximately 110 employees at Cloverdale andPhilo at the time of the hearing. The number of employ-ees of the Employer at Morgan Hill has increased fromapproximately 25 or 30 employees in 1984 to approxi-mately 35 employees at the time of the hearing.Vanderhoof said that the Employer had spent inexcess of $7 million from 1984 through 31 March 1987for expansion and improvements at itsCloverdale facilityand to acquire the Philo facility. During that sameperiod of time the Employer invested between$150,000and $200,000at itsMorganHill facility.The Employerplans to spend between$500,000 and$1million over thenext 3 years for further expansion and improvement ofitsCloverdale facility.' 0 9Vanderhoof acknowledged at the hearing that until 31March 1987, which was the close of the Employer's 1987fiscal year,certain accounting entries in the Employer'sbooks and ledger still reflected the G & R Lumber name.Vanderhoof explained that managers received their com-pensation based on their individual performance in theirunits, so it was important to distinguish those accountingentries through fiscal 1987.110GeneralCounsel'sExhibits 30(a) through (m) arecopies of certain pages from the Employer's ledgerduring the period from 31 August 1986 through 30 No-vember 1986 and certain pages from the general ledgerdurng the period from December 1986 through 31March 1987. The number"10" refers to the Morgan Hillfacility.The number "11" refers to the Cloverdalewholesale division. The number "40" refers to the re-manufacturing operationatCloverdale.The number"45" refers to the sawmill operation at Cloverdale. Theterm"intracompany"refers to transactions within theRedwood Empire corporation. The numbers "11 61 10"refer to expenses assigned to vehicles operated out ofCloverdale.Vanderhoofexplainedthat the Employerhad trucks which were assigned to the Employer's Clo-verdale facility,but for accounting purposes,the ex-penses regarding those trucks were assigned to MorganHill.109 The findingsin the foregoing paragraphs are based on creditedportions ofthe testimonyof Vanderhoofand on documentary evidence.110 The foregoingfindings are based on credited portions of the testi-mony of Vanderhoof389General Counsel'sExhibits 33(a) through(f) are copiesof certain pages from the Employer's "Income Statementand Analysis"for the periods ending 31 January 1987and 28 February 1987. General Counsel's Exhibit 28 is acopy of a G & R Lumber invoice dated 31 March 1987.General Counsel'sExhibit 29 is a copy of an invoice ofRedwood Empire dated 25 March 1987. General Coun-sel'sExhibit 30 is a copy of a G & R Lumber invoice ona Redwood Empire form dated 31 March 1987. GeneralCounsel's Exhibit 31 is a copy of a G & R Lumber in-voice dated 30 March 1987.111On 15 May 1987 Gulermovich telephoned the Em-ployer's Cloverdale facility. The unidentified person whoanswered the telephone said"G & R Lumber."' 1zAt the time that Burch testified at the hearing on 15May 1987, the net worth of Burch'sbusinesseswas inexcess of$10million.In 1986 the businesses had justunder$60 million in sales on an unconsolidated basis andabout$43millionor $44 million on a consolidatedbasis.113General Counsel'sExhibit 21(b) is a copy of the Em-ployer'smission,objective, and goals for its fiscal year1988 which runs from1April1987 to 31 March 1988.Among other things, one objective was "build forms,pour concrete footings and erect three(3) prefabricatedmetal lumber storage buildings at Morgan Hill." One ofthe Employer's goals was for"Preliminary planning andengineering for Cloverdale facility expansion:Three stor-age buildings,vehicle wash area, vehicle fuel and servicearea and a water storage pond for fire protection."Respondent's Exhibit 13 is a copy of Pacific States In-dustries fiscal 1988 mission, goals, and objectives. Re-spondent'sExhibit 14 is a copy of the Employer's proforma business plan for fiscal 1988 for the Morgan Hilldivision.Respondent'sExhibit 15 is a copy of the proforma business plan for fiscal 1988 for the Cloverdale di-vision. 114Vanderhoof said the Employer had no plans to returnthe Employer's trucks to its Morgan Hill facility. Van-derhoof said he was not aware at the time of the hearingof any plan by the Employer to close down the MorganHill facility in its entirety.' 15Q. ConclusionsIn paragraphs 6(a)(i) through (v) of the General Coun-sel's complaint,the General Counsel alleged the follow-ing to be violations of Section 8(a)(1) ofthe Act:6.Respondent,at itMorgan Hill, California facility:111 The findings in the foregoing paragraphs are based on creditedportions of the testimony of Vanderhoof and on documentary evidence112 The foregoing findings are based on credited portions of the testi-mony of Gulermovich.113 The foregoing findings are based on credited portions of the testi-mony of Burch.114 The findings in the foregoing paragraphs are based on documenta-ry evidence.115 The foregoing findings are based on credited portions of the testi-mony of Vanderhoof. 390DECISIONS OF THENATIONALLABOR RELATIONS BOARD(a)Acting through Naughton,on orabout No-vember 10, 1986:(i)Interrogated its employees regarding theirUnion membership,activities, and sympathies andthe Unionmembership,activities,and sympathies oftheir fellowemployees;(ii)Threateneditsemployeeswith discharge ifthey selected the Unionas their bargaining repre-sentative;(iii)Threatenedits employeeswith loss of bene-fits if theyselectedtheUnionas their bargainingrepresentatives;(iv) Threatenedits employeeswith harsher work-ing conditionsif they selected the Unionas theircollective bargaining representative;(v) Threatenedits employeeswitha constructivedischargeif they selected the Unionas their collec-tivebargaining representative.Basedon thefindingsof fact set forth in section L ofthisdecision,Iconcludethat the General Counsel pre-sented evidencewhich establishedthe allegations in para-graph 6(a) of the General Counsel's complaint.I concludethat Naughton's questioningof Weaver on10November1986 inNaughton's office was coerciveunder allof thecircumstances.The questioning ofWeaver tookplace inthe context of Naughton's threatsof dischargeand other threats if the employeesselectedtheUnionas theircollective-bargaining representative.In past yearstheRespondent had expressed hostilityagainst the employees' having a union to represent themat theMorgan Hillfacility.Thus,the questioning tookplace not onlyin a backgroundof the Respondent'sanimus towardtheUnion,but also inthe context ofthreats being made in the same conversationas to whatwould happen if the employeesselected a union to repre-sent them.Withregard to the informationsought byNaughton,the questioning pertainedtowhether there had beenunion activity amongthe employees; whether there hadbeen a union meeting;who waspresent at the unionmeeting;whether employee Gulermovich was involvedinunion activities;andwhether the employees hadsignedanything.Withregardtothe identity of thequestioner,Naughton held the positionof general manager of theEmployer. Withregardto the place ofthe interrogation,the conversationtook place in Naughton's office.Under allof these circumstances,Iconclude thatNaughton's questioningof Weaver was coerciveand vio-lative of Section8(a)(1) ofthe Act.RossmoreHouse,269NLRB 1176 (1984);Sunnyvale Medical Clinic,277 NLRB1217 (1985); andWell-Bred Loaf, Inc.,280 NLRB 306(1986).As indicated above,Ialso concludethatNaughtonmade threatsof discharge and otherthreats during thesame conversationwithWeaver. The threatswere madein the context of thequestioning and the conversationabout theemployees'union activities.Thus, Naughtonthreatened that Burch would shut downthe Morgan Hillfacility; contract out the work;and sell the equipment.Naughtonalso indicatedthat people who were unhappywith working for the Employer, and, therefore,engagedin union activities,should quit their jobs.Naughton fur-ther told Weaver that, in order for Weaver to protect hisown job, Weaver was expected to inform the Employerabout the employees'union activities.In Naughton's presence and without any disavowal byNaughton,dispatcher Langjahr also made threats as tothe changes in the employees'working conditions if theyselected the union to represent them.I conclude that the threats made by Naughton and thethreatsmade by Langjahr in Naughton'spresence andwithout any disavowal by Naughton, were violative ofSection 8(a)(1) of theAct.PottsvilleBleachingCo., 277NLRB 988 (1985);Moe Warehouse & Accessory,275NLRB 1132 (1985).I recognize the fact that it was admitted in the plead-ings that Langjahr,as well as Naughton,at all times ma-terial herein had been a supervisor within the meaning ofSection 2(11) of the Act and an agent of the Respondentwithin themeaningof Section 2(13) of the Act. Thus, Iconclude that the threats made by Langjahr were attrib-utable to the Respondent even if Naughton had not beenpresent.However, the General Counsel's allegations inparagraph 6(a) of the General Counsel's complaint onlyallegedNaughton as the Respondent's agent who com-mitted the unfair labor practices alleged in paragraph6(a).In paragraph 6(b) of the General Counsel's complaint,the General Counselallegedthe following to be in viola-tion of Section 8(a)(1) of the Act:6.Respondent,at itsMorgan Hill,California facili-ty:(b)Acting through Langjahr, on or about No-vember 12, 1986,interrogated an employee regard-ing his Union membership,activities,and sympa-thies and the Union membership,activities and sym-pathies of his fellow employees.Basedon the findings of fact set forth in section N ofthis decision,I conclude that the General Counsel pre-sented evidence which established the allegations in para-graph 6(b) of the General Counsel's complaint.I conclude that Langjahr's questioning of Vazquez on12 November 1986 at the Morgan Hill facility was coer-cive under all of the circumstances. The questioning tookplace against a background of the Employer's expressedhostility against its employees organizing a union at theMorgan Hill facility.Thatunion animus had been ex-pressed in earlier years and again on 10 November 1986.With regard to the nature of the information sought byLangjahr, the information pertained to the identity ofemployeeswho had attended a union meeting andwhether Vazquezhad signed a union card.With regard to the identity of the questioner, Langjahrhad been the immediate supervisor of Vazquez and theone who had informed Vazquez of his termination short-ly before the conversation in question. REDWOODEMPIRE391While Vazquez was no longer an employee of the Re-spondent at the time of the conversation,I conclude thatVazquez still was an"employee" as that term is definedin a broader sense in Section 2(3) of the Act. Thus, Iconclude that although Vazquez was not an employee ofthat particular respondent at the time, Vazquez still hadthe protection of the Act as being a person who met thedefinition of an employee in Section 2(3) of the Act.Moreover,afterVazquez told Langjahr that Vazquezand Sproat had not signed cards, Langjahr replied thathe would talk with Naughton about them to help pre-serve their jobs.Thus,I conclude Langjahr's reply indi-cated to Vazquez that there was a link or connection be-tween not signing union cards and having continued em-ployment with the Respondent.Under all of these circumstances,Iconclude thatLangjahr's questioning of Vazquez was coercive and vio-lative of Section 8(a)(1) of the Act.Rossmore House,supra;SunnyvaleMedical Clinic,supra;andWell-BredLoaf,Inc.,supra.In paragraphs 7 and 8 of the General Counsel's com-plaint, as amended,the General Counsel alleged the fol-lowing to be violations of Section 8(a)(3) and (1) of theAct:7.On or about November 12, 1986,Respondentchanged its trucking operation at its Morgan Hill fa-cilities and thereupon discharged the following em-ployees, and since said date has failed and refused,and continues to fail and refuse,to reinstate them totheir former positions of employment:Richard WeaverGeorge VazquezGeorge AndersonMichael NortonDonald SproatWilliam Gulermovich8.Respondent engaged in the conduct describedabove in paragraph 7 because its employees joinedor assisted the Union or engaged in other protectedconcerted activities for the purpose of collectivebargainingor othermutual aidor protection.With regard to the General Counsel's allegations of8(a)(3) and(1)conduct, I conclude that the GeneralCounsel presented evidencewhichestablished a primafacie case under the Board's decision inWright Line,251NLRB 1083 (1980). Of particular significance was thetiming of the terminationof theMorganHill truckdriv-ers.The evidence showed that the Respondent terminat-ed the Morgan Hill truckdrivers just 1 week after the ini-tialcontact with the union had been made and just 4days after the first union meeting had been held.I further conclude that the evidence established thattheRespondent had knowledge on 8 November andthereafter that the Union hadheld a meetingthat day fortheMorgan Hill employees at The Capri Restaurant andthat the employees had signed union cards.Bennett, astatutory supervisor,was present at the union meeting.Ialso conclude that the General Counsel presentedevidence that the Respondent terminated the MorganHill truckdrivers without any prior notice and in whatappeared, at first, to be a hasty and abrupt action whichoccurred very soon after the employees had begun unionorganizationalactivities.The evidence revealed thatnone of the Morgan Hill truckdrivers were offered theopportunity to transfer to the Cloverdale facility. Theevidence also showed that the Respondent's insurancecoverage did not change or improve as a result of theRespondent's consolidation of its trucking operations atCloverdale.I also conclude that the evidence established that theRespondent has expressed its animus or hostility to itsemployees'union organizational activities.The violationsof Section 8(a)(1) of the Act already have been dis-cussed.In addition,around December 1984 or January1985 Burch told Santos that he would shut down theMorgan Hill facility and fire the truckdrivers if the em-ployees organized a union at the Morgan Hill facility.The evidence showed that Burch also told Santos that hewould rather lose money by moving to Cloverdale thanhave the Morgan Hill facility unionized,and that hewould not allow a union to go in the Morgan Hill facili-ty under any circumstances.Further, the evidence showed that in January 1986 orFebruary 1986 Naughton told Weaver that Burch wouldshut down the facility if anything happened like theletter he had received from the employees who wantedmore money and benefits.Langjahr told Anderson that, if anyone tried to get aunion in or to get a raise, Burch would not stand for itand would go to any extent to keep the union out.Iconclude that the evidence summarized above andthe 8(a)(1) unfair labor practices found herein establishedthe Respondent'sanimus towards its employees' unionactivities.Although I have concluded that the General Counselhas established a prima facie case under the Board'sWright Linedecision,Ifurther conclude that the Re-spondent has presented evidence which demonstratedthat the same action would have taken place even in theabsence of the employees'union activities.Wright Line,supra.Specifically,the Respondent has shown that, priorto the start of the employees'union organizational activi-ties, the decision was madeby Burch on 4 November1986 to close the Morgan Hill trucking operation and toconsolidate the Employer's trucking operations at theCloverdale facility.As early as 1983 Burch and Naughton began discus-sions about using the"hub concept"and about consoli-dating the Respondent's trucking operations at one facili-ty.The consolidation of the Respondent's trucking oper-ations was just one part of what came to be the Employ-er's overall plan. Having a certralized maintenance facili-ty; consolidating inventories;eliminating the division oftheRespondent'ssales territories;developing and ex-panding the Cloverdale facility; and acquiring the Philofacility also became part of the Respondent'splanning.The evidence showed that the Respondent has investedsubstantial sums of money to expand its Cloverdale facili-ty and to acquire the Philo facility. 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIconclude that the evidence established that one ofthe goals at the upper level management meeting held on12 February1985 was to expand the Respondent's Clo-verdale facility and to establishCloverdaleas a hub forthe Respondent's truck operations.Iconclude that theforegoing also was a goal discussed at the upper levelmanagement meetingheld theweekof 12 February 1986.The timetableat the meeting for consolidating the Re-spondent's trucking operationsatCloverdalewas to besometime during the Respondent's1987fiscalyear,whichran from 1April1986 to 31 March1987.Lateron, Burchand Vanderhoofdiscussedtheir hope to con-solidate the trucking operationsatCloverdalesometimebetween 1 July1986 and 30 September1986.Thus, Iconclude that the Respondent's plans were made prior tothe employees'union organizing activities atMorganHill.Althoughthe terminationof theMorgan Hill drivershad not been expressly stated,the evidence showed thatthe Respondent's past practice had been not to transferhourlypaid employees from one location to another lo-cation except in rare instances.Naughton estimated thedistance between Morgan Hilland Cloverdale to be ap-proximately 225 miles.In the opinion of Naughton, noneof theMorgan Hilltruckdriverslivedwithin a reasona-ble proximitytoCloverdale.Whether theRespondentshould haveoffereditsMorgan Hill truckdrivers trans-fersto the Cloverdale facilitymust be considered in thecontext of the Respondent's own past practice.In its decisioninFPCAdvertising,Inc.,231NLRB1135 (1977),the Boardheld at 1136:Board law does not direct or permit thetrier offact to substitute his business judgment,which is nota fact of record, for that of theRespondent. An em-ployer's business conduct is not tobe judged by anystandard other thanthatwhichithas setfor itself.In view of the Respondent's own past practice regard-ing transfers,I conclude that it was not discriminatoryfor the Respondent not to offer the Morgan Hill truck-drivers transfersto Cloverdale.As indicated in the findings of fact, I found Burch'stestimony to be credible that he made the decision on 4November 1986 while en route to Hawaii to consolidatetheRespondent's trucking operations by closing downthe trucking operation at Morgan Hill and by movingthe trucks to the Employer's Cloverdale facility.The tes-timony ofVanderhoofand Naughton lent support toBurch's account because his decision was communicatedto them the next day on 5 November 1986. Burch madeitclear that he wanted Naughton to implement Burch'sdecision 1 week from that day. Thus, it was clear on 5November 1986 that Burch's decision was to be imple-mented on 12 November 1986.At the point in time that Burch made his decision on 4'November 1986, the employees'union organizational ac-tivities had not yet begun.Itwas after a drivers' meetinghad been held on 5 November 1986 that the first contactwas made with the Charging Party Union with regard torepresenting the Morgan Hill truckdrivers and yard em-ployees.The first union meeting was held on 8 Novem-ber 1986.The Union's representation petition was filedon 13 November with NLRB. Therefore, I conclude thatthe decision to close down the Employer's trucking op-eration at Morgan Hill and to consolidate the Employer'strucking operations at Cloverdale was made prior to thestartof anyunion organizing activities among theMorgan Hill employees.Iconclude from the evidence that the manner inwhich Burch made his decision 4 November 1986 wasconsistentwith what was described to be his past man-agement style.Burch'smanner was said to be aggressiveand oftentimes abrupt in making his decisions. I alsohave considered the fact that Burch was the sole ownerof Redwood Empire.In view of that fact,Burch wasfree to act quickly and decisively without the need toconsult with others, if Burch chose not to do so.As soleowner, Burch was not answerable to any other share-holders.Ialso conclude from the findings of fact that Burchexperienced anger and frustrationwithregard to the Re-spondent's continuingdifficultyin obtaining from insur-ance companies what Burch perceived to be appropriateliability insurance coverage. That anger and frustrationover the Employer's insurance problems precipitated hisdecision to act on the Respondent's pending plan to con-solidate the trucking operations at the Cloverdale facili-ty. I have considered the fact that Burch was upset anddispleased on 2 November 1986 when Vanderhoof toldhim about the lack of any liability insurance coverage forthe Employer at that point in time, and the Employer'sinability to obtain a $10 million umbrella policy from aninsurance company.Ihave considered the GeneralCounsel'sargument regarding the emotional nature ofBurch's testimony,but I found him to be convincing.The General Counsel argued,in part,at page 36 of herposthearing brief:Indeed,at the hearing, Burch appeared to testifywith visible anger over his inability to obtain the in-surance coverage he allegedly desired.He pepperedhis testimony with profanity and stories about insur-ance problems he had experienced when he firstbegan his business,some 20 years before.(Tr. 1007).However, despite all the theatrics,Burch admittedthat when he had insurance problems in the past hehad never restructured his operation or firedanyone.As indicated above, I conclude that Burch did testifywithconsiderable emotion, but I found to be convincing.In that connection Burch did relate his own past experi-ence in1972 or 1973when one of his trucks was in-volved in an injury accident, and the amount of theinjury exceeded his insurance liability limit.That seemsto have made a lasting impression on Burch because hehad to pay out-of-pocket an amount equal to 20 percentto 25 percent of the net worth of his business at thattime.WhileBurch had not restructured his operations inprevious years because of insurance problems, the differ-ence here was that the consolidation of the trucking op-erations at Cloverdale already had been planned and wasto take place during that fiscal year. REDWOOD EMPIRE393I have considered the fact that the consolidation of theEmployer's trucking operations at the Cloverdale facilitydid not solve the Employer's insurance problems, nor diditenable the Employer to obtain at that time the amountof umbrella insurance coverage the Employer desired.The abrupt consolidation also resulted in the Employer'sincreased use of subhaulers.Nevertheless,the Board hasheld: "TheBoard's authority to evaluate the Respond-ent's business conduct extendsonly to thedeterminationof whether the conduct is discriminatorily motivated orotherwise in violation of the Act."Gem Urethane Corp.,284 NLRB 1349,1350 (1987).In that case,the Boardgave consideration to such factors as the other unfairlabor practices found therein;the timing of the layoff ofemployees in that case;and the fact that a majority ofthe employees had signed union cards.The Board heldthat such factors properly should be considered in deter-mining whether a layoff was unlawful.However, in thecircumstances of that case,the Board found that thosefactors were outweighed by that Respondent's economicdefense; and the Board dismissed the 8(a)(3) and(1) alle-gations pertaining to thelayoff.As indicated above, I have concluded from the evi-dence in this case,that Burch made his decision to havethe trucking operations consolidated at Cloverdale beforeunion organizing activities began among the Morgan Hillemployees. Therefore, I conclude that the Respondent'sdecision made prior to union organizing activities to con-solidate its trucking operations at Cloverdale and to im-plement that decision within 1 week was not "discrimina-torilymotivated or otherwise in violation of the Act."Gem Urethane,supra.Having reached that conclusion, itbecomes immaterial whether the consolidation of thetrucking operations actually resolved the Respondent'sinsurance problems.After considering all of the credited findings of factand the legal arguments madeby theGeneral Counseland the Respondent,Iconclude for the reasons statedabove that a preponderance of the evidence does notsupport the allegations in paragraphs 7 and 8 of the Gen-eral Counsel's complaint as amended.Accordingly, I rec-ommend to the Board that the allegations in those twoparagraphs be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.TheCharging Party union is a labor organizationwithin the meaning of Section2(5) of the Act.3.TheRespondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) ofthe Act bycoercivelyinterrogating employees regarding their unionmembership,activities,and sympathies,and the unionmembership,activities,and sympathiesof their fellowemployees.4.TheRespondent has engaged in unfair labor prac-ticeswithin themeaning of Section 8(a)(1) of the Act bythreatening employees with discharge,loss of benefits,harsher working conditions, and constructive discharge,if its employees selected a union as their collective-bar-gaining representative.5.Theunfair labor practices describedabove affectcommerce within the meaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I finditnecessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policiesof the Act.The General Counsel has requested the issuance of abargaining order as a remedy for the Employer's unfairlabor practices under the holding inNLRBv.GisselPacking Co.,395 U.S. 575(1969). I conclude that theBoard's traditional remedies are sufficient and appropri-ate to remedy the unfair labor practices found in this de-cision.Moreover,fornondiscriminatory reasons, theMorgan Hill unit no longer exists insofar as the MorganHill truckdrivers are concerned.Ideny the GeneralCounsel's request.The General Counsel also has requested that a visita-torial clause be included in the Order.Iconclude thatthe evidence presented in this proceeding does not estab-lish the necessity for such a visitatorial clause.Accord-ingly, I hereby deny the General Counsel'srequest.Cherokee Marine Terminal,287 NLRB 1080(1988).On these findings of fact and conclusions of law andon the entire record I issue the following recommend-ed116ORDERThe Respondent,Redwood Empire, Inc., Morganhill,California,itsofficers,agents,successors,and assigns,shall1.Cease and desist from(a)Coercively interrogating employees regarding theirunionmembership,activities,and sympathies and theunionmembership,activities,and sympathies of theirfellow employees.(b) Threatening employees with discharge,loss of ben-efits,harsher working conditions,and constructive dis-charge, if its employees select a union as their collective-bargaining representative.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Morgan Hill,California facility copies ofthe attached notice marked "Appendix."' 17 Copies of11a If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.117 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe notice,on forms provided by the Regional DirectorforRegion 32, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT coercively interrogate you regardingyour union membership,activities,and sympathies andthe union membership,activities, and sympathies of yourfellow employees concerning Freight Construction, Gen-eralDrivers,Warehousemen&Helpers, Teamsters Local287, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, AFL-CIO or anyother labor organization.WE WILL NOT threaten you with discharge,loss ofbenefits,harsherworking conditions,and constructivedischarge,if you select a union as your collective-bar-gaining representative.WE WILL NOT any like or related manner interferewith,restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.REDWOOD EMPIRE, INC.